

Exhibit 10.8
EXECUTION VERSION

--------------------------------------------------------------------------------













 






HUDSON PACIFIC PROPERTIES, L.P.




$200,000,000




3.98% Series D Guaranteed Senior Notes due July 6, 2026
3.66% Series E Guaranteed Senior Notes due September 15, 2023








______________


NOTE PURCHASE AGREEMENT


______________




Dated as of July 6, 2016

















--------------------------------------------------------------------------------















--------------------------------------------------------------------------------







-2-

--------------------------------------------------------------------------------


TABLE OF CONTENTS






SECTION    HEADING    PAGE
Section 1. Authorization of Notes
1
Section 2. Sale and Purchase of Notes
1
    Section 2.1. Sale and Purchase of Notes
1
    Section 2.2. Guaranty
2
Section 3. Closings
2
Section 4. Conditions to Closings
2
    Section 4.1. Representations and Warranties
2
    Section 4.2. Performance; No Default
3
    Section 4.3. Compliance Certificates
3
    Section 4.4. Opinions of Counsel
4
    Section 4.5. Purchase Permitted By Applicable Law, Etc
4
    Section 4.6. Sale of Other Notes
4
    Section 4.7. Payment of Special Counsel Fees
4
    Section 4.8. Private Placement Numbers
4
    Section 4.9. Changes in Corporate Structure
4
    Section 4.10. Funding Instructions
5
    Section 4.11. Parent Guaranty
5
    Section 4.12. Material Credit Facilities
5
    Section 4.13. Proceedings and Documents
5
Section 5. Representations and Warranties of the Company
5
    Section 5.1. Organization; Power and Authority
5
    Section 5.2. Authorization, Etc
6
    Section 5.3. Disclosure
6
    Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates
7
    Section 5.5. Financial Statements; Material Liabilities
7
    Section 5.6. Compliance with Laws, Other Instruments, Etc
8
    Section 5.7. Governmental Authorizations, Etc
8
    Section 5.8. Litigation; Observance of Agreements, Statutes and Orders
8
    Section 5.9. Taxes
9
    Section 5.10. Title to Property; Leases
9
    Section 5.11. Licenses, Permits, Etc
10
    Section 5.12. Compliance with ERISA
10
    Section 5.13. Private Offering by the Company
11
    Section 5.14. Use of Proceeds; Margin Regulations
11
    Section 5.15. Existing Indebtedness; Future Liens
12
    Section 5.16. Foreign Assets Control Regulations, Etc
12
    Section 5.17. Status under Certain Statutes
14
    Section 5.18. Environmental Matters
14
    Section 5.19. Solvency
15
    Section 5.20. Unencumbered Pool Properties
15
Section 6. Representations of the Purchasers
15



 
i
 




--------------------------------------------------------------------------------

SECTION    HEADING    PAGE




    Section 6.1. Purchase for Investment
15
    Section 6.2. Source of Funds
15
   Section 6.3. Accredited Investor
17
Section 7. Information as to Hudson REIT and the Company
17
    Section 7.1. Financial and Business Information
17
    Section 7.2. Officer’s Certificate
20
    Section 7.3. Visitation
21
    Section 7.4. Electronic Delivery
22
Section 8. Payment and Prepayment of the Notes
22
    Section 8.1. Maturity
22
    Section 8.2. Optional Prepayments with Make-Whole Amount
22
    Section 8.3. Allocation of Partial Prepayments
23
    Section 8.4. Maturity; Surrender, Etc.
23
    Section 8.5. Purchase of Notes
23
    Section 8.6. Make-Whole Amount
24
    Section 8.7. Offer to Prepay Notes in the Event of a Change in Control
25
    Section 8.8. Payments Due on Non-Business Days
27
Section 9. Affirmative Covenants
27
    Section 9.1. Compliance with Laws
27
    Section 9.2. Insurance
27
    Section 9.3. Maintenance of Properties
28
    Section 9.4. Payment of Taxes and Claims
28
    Section 9.5. Corporate Existence, Etc
28
    Section 9.6. Books and Records
28
    Section 9.7. REIT Status
29
    Section 9.8. Exchange Privileges
29
    Section 9.9. Subsidiary Guarantors
29
    Section 9.10. Most Favored Lender Provision
30
    Section 9.11. Line of Business
30
 Section 10. Negative Covenants
31
    Section 10.1. Transactions with Affiliates
31
    Section 10.2. Merger, Consolidation, Etc
31
    Section 10.3. Terrorism Sanctions Regulations
32
    Section 10.4. Liens
32
    Section 10.5. Financial Covenants
33
    Section 10.6. Restrictions on Intercompany Transfers
34
    Section 10.7. Modifications of Organizational Documents
35
    Section 10.8. Derivatives Contracts
35
    Section 10.9. Hudson REIT Ownership and Management of the Company
35
Section 11. Events of Default
35
Section 12. Remedies on Default, Etc
38
    Section 12.1. Acceleration
38
    Section 12.2. Other Remedies
39



 
ii
 




--------------------------------------------------------------------------------

SECTION    HEADING    PAGE




    Section 12.3. Rescission
39
    Section 12.4. No Waivers or Election of Remedies, Expenses, Etc
39
Section 13. Registration; Exchange; Substitution of Notes
40
    Section 13.1. Registration of Notes
40
    Section 13.2. Transfer and Exchange of Notes
40
    Section 13.3. Replacement of Notes
40
Section 14. Payments on Notes
41
    Section 14.1. Place of Payment
41
    Section 14.2. Home Office Payment
41
Section 15. Expenses, Etc
41
    Section 15.1. Transaction Expenses
41
    Section 15.2. Survival
42
Section 16. Survival of Representations and Warranties; Entire Agreement
42
Section 17. Amendment and Waiver
43
    Section 17.1. Requirements
43
    Section 17.2. Solicitation of Holders of Notes
43
    Section 17.3. Binding Effect, Etc
44
    Section 17.4. Notes Held by Company, Etc
44
Section 18. Notices
44
Section 19. Reproduction of Documents
45
Section 20. Confidential Information
45
Section 21. Substitution of Purchaser
46
Section 22. Miscellaneous
46
    Section 22.1. Successors and Assigns
46
    Section 22.2. Accounting Terms
47
    Section 22.3. Severability
47
    Section 22.4. Construction, Etc
47
    Section 22.5. Counterparts
47
    Section 22.6. Governing Law
48
    Section 22.7. Jurisdiction and Process; Waiver of Jury Trial
48





 
iii
 




--------------------------------------------------------------------------------






Schedule A
—
Defined Terms
 
 
 
Schedule 1(a)
—
Form of 3.98% Series D Guaranteed Senior Note due July 6, 2026
 
 
 
Schedule 1(b)
—
Form of 3.66% Series E Guaranteed Senior Note due September 15, 2023
 
 
 
Schedule 4.4(a)(1)
—
Form of Opinion of Special Counsel for Hudson REIT and the Company
 
 
 
Schedule 4.4(a)(2)
—
Form of Opinion of Special Maryland Counsel for Hudson REIT and the Company
 
 
 
Schedule 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers
 
 
 
Schedule 5.3
—
Disclosure Materials
 
 
 
Schedule 5.4
—
Subsidiaries of Hudson REIT and Ownership of Subsidiary Stock
 
 
 
Schedule 5.5
—
Financial Statements
 
 
 
Schedule 5.10(a)
—
Properties; Liens
 
 
 
Schedule 5.15
—
Existing Indebtedness
 
 
 
Schedule B
—
Information Relating to Purchasers
 
 
 
Exhibit PG
—
Form of Parent Guaranty
 
 
 
Exhibit SG
—
Form of Subsidiary Guaranty















 
 
 




--------------------------------------------------------------------------------






HUDSON PACIFIC PROPERTIES, L.P.
11601 Wilshire Blvd., 6th Floor
Los Angeles, California 90025-0317




3.98% Series D Guaranteed Senior Notes due July 6, 2026
3.66% Series E Guaranteed Senior Notes due September 15, 2023






Dated as of July 6, 2016




TO EACH OF THE PURCHASERS
LISTED IN SCHEDULE B HERETO:


Ladies and Gentlemen:
HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), agrees with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $200,000,000 aggregate
principal amount of its Guaranteed Senior Notes, of which $150,000,000 aggregate
principal amount shall be its 3.98% Series D Guaranteed Senior Notes due July 6,
2026 (the “Series D Notes”), and $50,000,000 aggregate principal amount shall be
its 3.66% Series E Guaranteed Senior Notes due September 15, 2023 (the “Series E
Notes”; the Series D Notes and the Series E Notes, as amended, restated or
otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the “Notes”).
The Notes shall be substantially in the respective forms set out in
Schedule 1(a) and 1(b). Certain capitalized and other terms used in this
Agreement are defined in Schedule A. References to a “Schedule” or an “Exhibit”
are references to a Schedule or an Exhibit attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.
SECTION 2.
SALE AND PURCHASE OF NOTES.

Section 2.1.    Sale and Purchase of Notes. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closings provided for in
Section 3, Notes of the series and in the principal amount specified opposite
such Purchaser’s name in Schedule B at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not joint





--------------------------------------------------------------------------------





obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.
Section 2.2.    Guaranty. The obligations of the Company hereunder and under the
Notes shall have the benefit of that certain Guaranty Agreement to be dated as
of the First Closing Date from Hudson REIT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Parent
Guaranty”) substantially in the form of Exhibit PG.
SECTION 3.
CLOSINGS.

The execution and delivery of this Agreement and the sale and purchase of the
Series D Notes (the “First Closing”) shall occur at 11:00 a.m. New York, New
York time on July 6, 2016 (the “First Closing Date”) at the offices of Schiff
Hardin LLP, 666 Fifth Avenue, 17th Floor, New York, New York 10103 or on such
other Business Day thereafter on or prior to July 8th, 2016 as may be agreed
upon by the Company and the Purchasers. The sale and purchase of the Series E
Notes (the “Second Closing” and, together with the First Closing, each, a
“Closing”) shall occur at 11:00 a.m. New York, New York time on September 15,
2016 (or such other date as provided in the immediately succeeding sentence, the
“Second Closing Date” and, together with the First Closing Date, each, a
“Closing Date”) at the offices of Schiff Hardin LLP, 666 Fifth Avenue, 17th
Floor, New York, New York 10103. The date or time of the Second Closing may be
changed to such other Business Day as may be agreed upon by the Company and the
Purchasers purchasing Notes at such Closing. At each Closing, the Company will
deliver to each Purchaser the Notes of the series to be purchased by such
Purchaser at such Closing in the form of a single Note of such series (or such
greater number of Notes of such series in denominations of at least $100,000 as
such Purchaser may request) dated the date of such Closing and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer to the account of the
Company set forth in the funding instructions delivered by the Company in
accordance with Section 4.10. If at a Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in Section
4 not having been fulfilled to such Purchaser’s satisfaction or such failure by
the Company to tender such Notes.
SECTION 4.
CONDITIONS TO CLOSINGS.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at a Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:
Section 4.1.    Representations and Warranties.
(a)    Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct on the First
Closing Date. The representations and warranties of the Company contained in
Sections 5.1, 5.2, 5.3, 5.5, 5.13, 5.14, 5.16, 5.17 and


-2-

--------------------------------------------------------------------------------





5.19 shall be correct on the Second Closing Date, and all other representations
and warranties of the Company in this Agreement shall be correct in all material
respects on the Second Closing Date (except to the extent any such
representation and warranty includes a materiality, Material or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects);
provided that, with respect to the Second Closing only, the Company shall be
permitted to make additions and deletions to Schedules 5.4 and/or 5.15 after the
First Closing Date but prior to the Second Closing Date (and any reference
herein to any such Schedule shall be deemed to be a reference to such Schedule
as so modified), so long as (i) the Company shall have provided an updated copy
of the relevant Schedules to each Purchaser not less than five Business Days
prior to the Second Closing Date and (ii)(A) in the case of Schedule 5.4, any
such additions or deletions are not adverse to the interests of the Purchasers
in any material respect and (B) in the case of Schedule 5.15, after giving
effect to such additions and deletions, immediately before and immediately after
giving effect to the issue and sale of the Notes, the Company shall be in
compliance with Section 10.5 and each Additional Covenant then in effect.
(b)     Representations and Warranties of Hudson REIT. The representations and
warranties of Hudson REIT in the Parent Guaranty shall be correct (1) on the
First Closing Date and (2) with respect to the Second Closing only, in all
material respects on the Second Closing Date (except to the extent any such
representation and warranty includes a materiality, Material or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects).
Section 4.2.    Performance; No Default. Hudson REIT and the Company shall have
performed and complied with all agreements and conditions contained in this
Agreement and the Parent Guaranty required to be performed or complied with by
it prior to or at such Closing, and before and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither Hudson REIT, the Company nor any Subsidiary
shall have entered into any transaction since the date of the Memorandum that
would have been prohibited by Section 10 had such Section applied since such
date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of such Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
(b)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of such Closing, certifying as to (1) the resolutions attached thereto
and other limited partnership proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (2) the Company’s
organizational documents as then in effect.
(c)    Officer’s Certificate of Hudson REIT. Hudson REIT shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of such Closing,
certifying as to Hudson REIT that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.


-3-

--------------------------------------------------------------------------------





(d)    Secretary’s Certificate of Hudson REIT. Hudson REIT shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of such Closing, certifying as to (1) the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Parent Guaranty and (2) Hudson REIT’s organizational documents
as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) from (1) Latham & Watkins LLP, counsel for Hudson REIT and the
Company, covering the matters set forth in Schedule 4.4(a)(1) and covering such
other customary matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request, and (2) Venable LLP, special
Maryland counsel for Hudson REIT and the Company, covering the matters set forth
in Schedule 4.4(a)(2) and covering such other customary matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinions
to the Purchasers) and (b) from Schiff Hardin LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the applicable
Closing Date, such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date of this Agreement. If requested by such Purchaser at least five Business
Days prior to the date of such Closing, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with such Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in
Schedule B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the date of such Closing the reasonable
and documented fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4(b) to the extent reflected in a statement of
such counsel rendered to the Company at least two Business Days prior to such
date.
Section 4.8.    Private Placement Numbers. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.


-4-

--------------------------------------------------------------------------------





Section 4.9.    Changes in Corporate Structure. Neither Hudson REIT nor the
Company shall have changed its jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of such Closing, such Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company directing the
manner of payment of the purchase price for the Notes and setting forth (a) the
name and address of the transferee bank, (b) such transferee bank’s ABA number
and (c) the account name and number into which the purchase price for the Notes
is to be deposited.
Section 4.11.    Parent Guaranty. Such Purchaser shall have received a copy of
the Parent Guaranty which shall have been duly authorized, executed and
delivered by Hudson REIT.
Section 4.12.    Material Credit Facilities. Such Purchaser or its special
counsel shall have received a copy of each Material Credit Facility as in effect
on the date of such Closing, which copy shall be certified as true, correct and
complete and which certificate shall identify each Additional Covenant then in
effect in such Material Credit Facility.
Section 4.13.    Proceedings and Documents. All corporate, limited partnership
and other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser on the date of this
Agreement and on the date of each Closing that:
Section 5.1.    Organization; Power and Authority.
(a)    The Company is a limited partnership duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited partnership and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the limited partnership power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.


-5-

--------------------------------------------------------------------------------





(b)    Hudson REIT is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Hudson REIT has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver the
Parent Guaranty and to perform the provisions thereof.
Section 5.2.    Authorization, Etc.
(a)    This Agreement and the Notes have been duly authorized by all necessary
limited partnership action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(b)    The Parent Guaranty has been duly authorized by all necessary corporate
action on the part of Hudson REIT, and the Parent Guaranty constitutes a legal,
valid and binding obligation of Hudson REIT enforceable against Hudson REIT in
accordance with its terms, except as such enforceability may be limited by (1)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, has
delivered to each Purchaser a copy of a Private Placement Memorandum, dated June
2016 (the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of Hudson REIT and its Subsidiaries. This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company prior to June 22, 2016 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; provided that, with respect to
projections, estimates and other forward-looking information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time. Except as disclosed in
the Disclosure Documents, since December 31, 2015, there has been no change in


-6-

--------------------------------------------------------------------------------





the financial condition, operations, business or properties of Hudson REIT, the
Company or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.
(a)    Schedule 5.4 (as such Schedule may be updated pursuant to Section 4.1(a))
contains (except as noted therein) complete and correct lists, as of the date of
this Agreement, of (1) the Company’s Subsidiaries, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
nature and percentage of shares of each class of its capital stock or similar
Equity Interests outstanding owned by the Company and each Subsidiary, (2) the
Company’s Affiliates, other than Subsidiaries and identifying each
Unconsolidated Affiliate, and (3) the directors and senior officers of Hudson
REIT and the Company.
(b)    All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes and
customary limitations imposed by the terms of agreements governing Nonrecourse
Indebtedness) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
Equity Interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of Hudson REIT
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of Hudson REIT and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared


-7-

--------------------------------------------------------------------------------





in accordance with GAAP consistently applied throughout the periods involved
except as set forth in the notes thereto (subject, in the case of any interim
financial statements, to normal year-end adjustments and the absence of
footnotes). Hudson REIT and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc.
(a)    The execution, delivery and performance by the Company of this Agreement
and the Notes will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of Hudson REIT, the Company or any Subsidiary Guarantor under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, shareholders agreement or any other agreement or instrument
to which Hudson REIT, the Company or any Subsidiary Guarantor is bound or by
which Hudson REIT, the Company or any Subsidiary Guarantor or any of their
respective properties may be bound or affected, (2) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to Hudson REIT, the Company or any Subsidiary Guarantor or (3) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to Hudson REIT, the Company or any Subsidiary Guarantor.
(b)    The execution, delivery and performance by Hudson REIT of the Parent
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of Hudson REIT, the Company or any Subsidiary Guarantor under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, shareholders agreement or any other agreement or instrument
to which Hudson REIT, the Company or any Subsidiary Guarantor is bound or by
which Hudson REIT, the Company or any Subsidiary Guarantor or any of their
respective properties may be bound or affected, (2) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to Hudson REIT, the Company or any Subsidiary Guarantor or (3) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to Hudson REIT, the Company or any Subsidiary Guarantor.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Notes or (b) Hudson REIT of the
Parent Guaranty, in each case, except for consents, approvals, authorizations,
registrations, filings and declarations which have been duly obtained, taken,
given or made and are in full force and effect.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a)    There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened in writing against or affecting
Hudson REIT,


-8-

--------------------------------------------------------------------------------





the Company or any Subsidiary or any property of Hudson REIT, the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither Hudson REIT, the Company nor any Subsidiary is (1) in default
under any agreement or instrument to which it is a party or by which it is
bound, (2) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (3) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including, without
limitation, Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)    To the best knowledge of the Company, there are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to, Hudson REIT, the Company or any Subsidiary except for those that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.9.    Taxes.
(a)    Hudson REIT, the Company and each Subsidiary have filed all federal and
state income tax returns and other material tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (1) the amount of which, individually or in
the aggregate, is not Material or (2) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which Hudson REIT, the Company or a Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The Company knows
of no reasonable basis for any other tax or assessment that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of Hudson REIT, the Company and
each Subsidiary in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate in accordance with GAAP. The U.S. federal income tax
liabilities of Hudson REIT, the Company and each Subsidiary have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2010.
(b)    Hudson REIT has operated, and intends to continue to operate in a manner
so as to permit it to qualify as a REIT. Hudson REIT has elected treatment as a
REIT. Each Subsidiary of Hudson REIT is either (1) a “qualified REIT subsidiary”
within the meaning of Section 856(i) of the Code, (2) a REIT, (3) a Taxable REIT
Subsidiary, (4) a partnership under Treasury Regulation Section 301.7701-3 or
(5) an entity disregarded as a separate entity from its owner under Treasury
Regulation Section 301.7701-3.


-9-

--------------------------------------------------------------------------------





Section 5.10.    Title to Property; Leases.
(a)    As of the date of this Agreement, Schedule 5.10(a) is a complete and
correct list of all Properties, setting forth for each Property (1) the
occupancy status of such Property as of March 31, 2016, (2) whether such
Property is Construction-in-Progress or a Renovation Property and, if such
Property is Construction-in-Progress or a Renovation Property, the status of
completion of such Property, (3) whether such Property is an Eligible Property,
(4) whether a Ground Lease is in effect for such Property and (5) whether such
Property is an Unencumbered Pool Property.
(b)    Hudson REIT, the Company and each Material Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets.
(c)    No Eligible Property is subject to any Lien other than Permitted Liens
(or, to the extent they are Liens, Negative Pledges permitted by Section 10.4)
and each Eligible Property satisfies all of the requirements for being an
Eligible Property.
Section 5.11.    Licenses, Permits, Etc.
(a)    Hudson REIT, the Company and each Subsidiary own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others.
(b)    To the best knowledge of the Company, no product or service of Hudson
REIT, the Company or any Subsidiary infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of Hudson REIT, the Company or any Subsidiary with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by Hudson REIT, the Company or any
Subsidiary.
Section 5.12.    Compliance with ERISA.
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA (other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA) or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights,


-10-

--------------------------------------------------------------------------------





properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Pension Plans (other than Multiemployer Plans), determined as of the end of such
Pension Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Pension Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Pension Plan allocable to such benefit liabilities by more than
$15,000,000 in the aggregate for all Plans. The term “benefit liabilities” has
the meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of Hudson REIT, the Company and each
Subsidiary is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.     Private Offering by the Company. Neither Hudson REIT or the
Company nor anyone acting on their behalf has offered the Notes, the Parent
Guaranty or any similar Securities for sale to, or solicited any offer to buy
the Notes, the Parent Guaranty or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 20 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. Neither Hudson REIT or
the Company nor anyone acting on their behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes or the execution and
delivery of the Parent Guaranty to the registration requirements of section 5 of
the Securities Act or to the registration requirements of any Securities or blue
sky laws of any applicable jurisdiction.
Section 5.14.     Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes hereunder as set forth in the Memorandum.
No part of the proceeds


-11-

--------------------------------------------------------------------------------





from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock or to extend credit to others
for the purposes of buying or carrying margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 25% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens.
(a)    Except as described therein, Schedule 5.15 (as such Schedule may be
updated pursuant to Section 4.1(a)) sets forth a complete and correct list of
all outstanding Indebtedness of Hudson REIT, the Company and each Subsidiary as
of March 31, 2016 (including descriptions of the obligors and obligees (or the
agent, trustee or other entity acting in a similar capacity), principal amounts
outstanding, any collateral therefor and any Guaranties thereof (other than
Guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar customary exceptions to recourse
liability or exceptions relating to bankruptcy, insolvency, receivership or
other similar events, provided that the obligations under such Guaranty have not
become due and payable)), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Indebtedness of Hudson REIT, the Company or any Subsidiary. Neither
Hudson REIT, the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of Hudson REIT, the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of Hudson REIT, the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
(b)    Except as disclosed in Schedule 5.15, neither Hudson REIT, the Company
nor any Subsidiary has agreed or consented to cause or permit, at any time after
the date of this Agreement, any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness or to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by this Agreement.
(c)    Neither Hudson REIT, the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of Hudson REIT, the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or any other organizational document)


-12-

--------------------------------------------------------------------------------





which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of Hudson REIT or the Company, except as disclosed in
Schedule 5.15.
Section 5.16.     Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Controlled Entity is (1) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”), (2) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (i) any OFAC Listed Person or (ii)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (3) otherwise blocked, subject to sanctions under
or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, CISADA or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (1), clause
(2) or clause (3), a “Blocked Person”). Neither the Company nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (1) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (2) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (1) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (2) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (3) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (4) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
Each of Hudson REIT and the Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance


-13-

--------------------------------------------------------------------------------





with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.
(d)    (1)    Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any Purchaser or holder to
be in violation of any law or regulation applicable to such Purchaser or holder;
and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. Each of Hudson REIT and the
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither Hudson REIT, the Company
nor any Subsidiary is subject to regulation under the Investment Company Act of
1940, as amended, the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
Section 5.18.     Environmental Matters.
(a)    Neither Hudson REIT, the Company nor any Subsidiary has knowledge of any
claim or has received any notice of any claim and no proceeding has been
instituted asserting


-14-

--------------------------------------------------------------------------------





any claim against Hudson REIT, the Company or any Subsidiary or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(b)    Neither Hudson REIT, the Company nor any Subsidiary has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
(c)    Neither Hudson REIT, the Company nor any Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
(d)    Neither Hudson REIT, the Company nor any Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by
Hudson REIT, the Company or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Solvency. Hudson REIT and the Company collectively are, and
Hudson REIT and its Subsidiaries on a consolidated basis are, Solvent.
Section 5.20.    Unencumbered Pool Properties. Each Unencumbered Pool Property
included in calculations of the Unencumbered Asset Value satisfies all of the
requirements for being in the Unencumbered Pool.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.


-15-

--------------------------------------------------------------------------------





Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such


-16-

--------------------------------------------------------------------------------





employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 6.3.    Accredited Investor. Each Purchaser severally represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further severally represents that
such Purchaser has had the opportunity to ask questions of the Company and
received answers concerning the terms and conditions of the sale of the Notes.
SECTION 7.
INFORMATION AS TO HUDSON REIT AND THE COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of
Hudson REIT’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether Hudson REIT is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end


-17-

--------------------------------------------------------------------------------





of each quarterly fiscal period in each fiscal year of Hudson REIT (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,
(1)    a consolidated unaudited balance sheet of Hudson REIT and its
Subsidiaries as at the end of such quarter, and
(2)    consolidated unaudited statements of income, changes in shareholders’
equity and cash flows of Hudson REIT and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of Hudson REIT as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of Hudson REIT’s Form 10‑Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of
Hudson REIT’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC
regardless of whether Hudson REIT is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of Hudson REIT, duplicate copies of,
(1)    a consolidated balance sheet of Hudson REIT and its Subsidiaries as at
the end of such year, and
(2)    consolidated statements of income, changes in shareholders’ equity and
cash flows of Hudson REIT and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion


-18-

--------------------------------------------------------------------------------





in the circumstances, provided that the delivery within the time period
specified above of Hudson REIT’s Form 10‑K for such fiscal year (together with
Hudson REIT’s annual report to shareholders, if any, prepared pursuant to
Rule 14a‑3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (1) each financial statement, report, notice or proxy statement sent by
Hudson REIT, the Company or any Subsidiary to its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(2) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by Hudson REIT, the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by Hudson REIT, the Company or any Subsidiary to the public
concerning developments that are Material, provided that the prompt delivery
upon their becoming available of copies of any item described in this clause (2)
and filed with the SEC shall be deemed to satisfy the requirements of this
clause (2);
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer of the Company becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer of the Company becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:
(1)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date of this Agreement; or
(2)    the institution by the PBGC, or the threatening by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by the
Company or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan; or
(3)    any event, transaction or condition that results in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of


-19-

--------------------------------------------------------------------------------





ERISA (other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA) or the penalty or excise tax provisions of the Code relating to employee
pension benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to Hudson REIT, the Company or
any Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Independent Auditors — within 10 days
following the date on which Hudson REIT’s independent auditors resign or Hudson
REIT elects to change independent auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
reasonably request;
(h)    Change in Senior Management — prompt notice of any change in the senior
management of Hudson REIT or the Company;
(i)    Calculation of Ownership Share — promptly upon the request of such holder
of a Note (but no more frequently than once per fiscal year unless an Event of
Default then exists), evidence of the Company’s calculation of Hudson REIT’s
Ownership Share with respect to an Unconsolidated Affiliate, such evidence to be
reasonably satisfactory to such holder;
(j)    Change in Rating — promptly upon any change in the rating assigned by
S&P, Moody’s, Fitch or any other nationally recognized statistical rating
organization to Hudson REIT’s senior, unsecured, long-term Indebtedness, a
certificate stating that such credit rating has changed and the new credit
rating that is in effect; and
(k)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of Hudson REIT, the Company or any Subsidiary (including,
but without limitation, actual copies of Hudson REIT’s Form 10‑Q and Form 10‑K)
or relating to the ability of the Company to perform its obligations hereunder
and under the Notes or any Guarantor to perform its obligations under its
Guaranty Agreement as from time to time may be reasonably requested by any such
holder of a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer of Hudson
REIT:


-20-

--------------------------------------------------------------------------------





(a)    Covenant Compliance — setting forth (1) the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10.5 and each Additional
Covenant during the quarterly or annual period covered by the statements then
being furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section or Additional Covenant, and the calculation of
the amount, ratio or percentage then in existence and (2) a list of the assets
included in the calculation of Unencumbered Asset Value. In the event that
Hudson REIT, the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;
(b)    Funds From Operations — setting forth (1) a statement of Funds From
Operations during the quarterly or annual period covered by the statements being
furnished and (2) a report of newly acquired Properties during such period,
including the Net Operating Income, cost and mortgage debt, if any, of each such
Property;
(c)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of Hudson REIT,
the Company and each Subsidiary from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of Hudson
REIT, the Company or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action Hudson
REIT, the Company or such Subsidiary shall have taken or proposes to take with
respect thereto; and
(d)    Material Credit Facility Subsidiary Guarantors – certifying as to the
name of each Subsidiary, if any, that is a guarantor in respect of a Material
Credit Facility as of the last day of the period covered by such certificate.
Section 7.3.    Visitation. The Company will permit, and will cause Hudson REIT
to permit, the representatives of each holder of a Note that is an Institutional
Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to Hudson REIT or the
Company, as the case may be, but only once for each holder during any fiscal
year (in addition to any visit with the independent public accountants described
below) to visit the principal executive office of Hudson REIT or the Company, to
discuss the affairs, finances and accounts of Hudson REIT, the Company and each
Subsidiary with Hudson REIT’s or the Company’s


-21-

--------------------------------------------------------------------------------





officers, and (with the consent of Hudson REIT or the Company, as the case may
be, which consent will not be unreasonably withheld) its independent public
accountants (it being understood and agreed that only one such request for a
discussion with the independent public accountants of Hudson REIT and the
Company may be made per fiscal year by all holders of Notes, such discussion
shall be held on or around the end of the SAS 100 review period and that
representatives of Hudson REIT and the Company shall be entitled to be present
at any such discussion), and (with the consent of Hudson REIT or the Company, as
the case may be, which consent will not be unreasonably withheld) to visit the
other offices and properties of Hudson REIT, the Company and each Subsidiary,
all at such reasonable times and as often as may be reasonably requested in
writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of Hudson
REIT, the Company or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes and has caused Hudson REIT to authorize said
accountants to discuss the affairs, finances and accounts of Hudson REIT, the
Company and each Subsidiary, provided that representatives of Hudson REIT and
the Company shall be entitled to be present at any such discussion), all at such
times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies or causes to be satisfied any of the
following requirements with respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each holder of a Note by e-mail;
(b)    Hudson REIT shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 accessible from
its home page on the internet, which is located at
http://hudsonpacificproperties.com as of the date of this Agreement;
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate satisfying the requirements
of Section 7.2 are timely posted by or on behalf of Hudson REIT on IntraLinks or
on any other similar website to which each holder of Notes has free access; or
(d)    Hudson REIT shall have filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR and shall have made such items accessible from its
home page


-22-

--------------------------------------------------------------------------------





on the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;
provided however, that in the case of any of clauses (b), (c) or (d), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount, if any, determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer of the Company as to the estimated
Make-Whole Amount, if any, due in connection with such prepayment (calculated as
if the date of such notice were the date of the prepayment), setting forth the
details of such computation. Any such notice of prepayment delivered in
connection with a refinancing, the proceeds of which are to be used to make such
prepayment, may be made, if expressly so stated in such notice to be, contingent
upon the consummation of such refinancing and may be revoked by the Company in
the event such refinancing is not consummated, provided that such notice of
revocation is in writing and no notice of prepayment may be revoked after the
third Business Day prior to the date specified in such notice of prepayment for
the prepayment of the Notes. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of one of its Senior
Financial Officers specifying the calculation of such Make-Whole Amount as of
the specified prepayment date. Notwithstanding the foregoing, if the scheduled
prepayment date for the prepayment of any Note pursuant to this Section 8.2 is
15 days or less from its Maturity Date, then no Make-Whole Amount shall be due
and payable in connection with such prepayment.


-23-

--------------------------------------------------------------------------------





Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. In the case of
any partial prepayment of the Notes pursuant to Section 8.7, the principal
amount of the Notes to be prepaid shall be allocated only among the Notes of the
holders that have elected to participate in such prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. The Company will not, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 50% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 10 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment or prepayment of Notes pursuant to this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.


-24-

--------------------------------------------------------------------------------





“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.


-25-

--------------------------------------------------------------------------------





“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Offer to Prepay Notes in the Event of a Change in Control.
(a)    Notice of Change in Control. The Company will, not later than 10 Business
Days after any Responsible Officer thereof has knowledge of the occurrence of
any Change in Control, give written notice of such Change in Control (a “Change
in Control Notice”) to each holder of Notes. Each Change in Control Notice shall
contain and constitute an offer by the Company to prepay the Notes as described
in Section 8.7(b) and shall be accompanied by the certificate described in
Section 8.7(f).
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by Section
8.7(a) shall be an offer to prepay, in accordance with and subject to this
Section 8.7, all, but not less than all, Notes held by each holder on a date
specified in such offer (the “Change in Control Proposed Prepayment Date”),
which date shall be a Business Day not less than 30 days and not more than 60
days after the date of such offer (or if the Change in Control Proposed
Prepayment Date shall not be specified in such offer, the Change in Control
Proposed Prepayment Date shall be the Business Day nearest to the 30th day after
the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company no fewer than 10 days
prior to the Change in Control Proposed Prepayment Date. A failure by a holder
of Notes to so respond to an offer to prepay made pursuant to this Section 8.7
shall be deemed to constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount or premium. The prepayment shall be made on
the Change in Control Proposed Prepayment Date, except as provided by Section
8.7(e).
(e)    Deferral Pending Change in Control. If the Change in Control Notice is
delivered prior to the occurrence of the Change in Control, the obligation of
the Company to prepay Notes pursuant to the offers required by Section 8.7(b)
and accepted in accordance with Section 8.7(c) is subject to the occurrence of
the Change in Control in respect of which such offers and acceptances shall have
been made. In the event that such Change in Control does not occur on the Change
in


-26-

--------------------------------------------------------------------------------





Control Proposed Prepayment Date in respect thereof, the prepayment shall be
deferred until, and shall be made on the date on which, such Change in Control
occurs. The Company shall keep each holder of Notes reasonably and timely
informed of (1) any such deferral of the date of prepayment, (2) the date on
which such Change in Control and the prepayment are expected to occur and (3)
any determination by Hudson REIT that efforts to effect such Change in Control
have ceased or been abandoned (in which case the offers and acceptances made
pursuant to this Section 8.7 in respect of such Change in Control automatically
shall be deemed rescinded without penalty or other liability).
(f)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(1) the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7 and that failure by a holder to respond to such
offer by the deadline established in Section 8.7(c) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change in Control Proposed Prepayment Date, (5)
that the conditions of this Section 8.7 required to be fulfilled prior to the
giving of the Change in Control Notice have been fulfilled and (6) in reasonable
detail, the general nature and date of the Change in Control.
(g)    “Change in Control” means:
(1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) excluding the Specified Existing Investors, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 40% of the total voting power of the then outstanding
voting stock of Hudson REIT;
(2)    the Specified Existing Investors become the owner, directly or
indirectly, of more than 50% of the total voting power of the then outstanding
voting stock of Hudson REIT (for the purposes of clarity, the Specified Existing
Investors shall not be deemed to be the owner of any voting stock of Hudson REIT
merely as a result of having the right to acquire, either immediately or after
the passage of time, shares of such voting stock); or
(3)    the occurrence of any “change of control,” “change in management” or
similar event under any Material Credit Facility.
Section 8.8.     Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount on


-27-

--------------------------------------------------------------------------------





any Note (including principal due on the Maturity Date of such Note) that is due
on a date that is not a Business Day shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
SECTION 9.
AFFIRMATIVE COVENANTS.

So long as any of the Notes are outstanding, the Company covenants that:
Section 9.1.    Compliance with Laws. Without limiting Section 10.3, the Company
will, and will cause Hudson REIT and each Subsidiary to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. The Company will, and will cause Hudson REIT and each
Subsidiary to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses (on a
replacement cost basis as it relates to property insurance for all perils other
than earthquake related perils, which shall be insured on a net probable maximum
loss basis) against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated or as may be required by applicable
law.
Section 9.3.    Maintenance of Properties. The Company will, and will cause
Hudson REIT and each Subsidiary to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
Hudson REIT and each Subsidiary to, file all federal and state income tax
returns and other material tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of Hudson REIT, the Company or any Subsidiary,
provided that none of Hudson REIT, the Company or any


-28-

--------------------------------------------------------------------------------





Subsidiary need pay any such tax, assessment, charge, levy or claim if (a) the
amount, applicability or validity thereof is contested by Hudson REIT, the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings which operate to suspend the collection thereof, and Hudson REIT,
the Company or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of Hudson REIT, the Company or such Subsidiary
or (b) the nonpayment of all such taxes, assessments, charges, levies and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Except as otherwise permitted pursuant
to Section 10.2, the Company will, and will cause Hudson REIT to, at all times
preserve and keep its limited partnership or corporate existence, as the case
may be, in full force and effect. Except as otherwise permitted pursuant to
Section 10.2, the Company will, and will cause Hudson REIT to, at all times
preserve and keep in full force and effect the corporate or other organizational
existence of each Subsidiary and all rights and franchises of Hudson REIT, the
Company and each Subsidiary unless, in the good faith judgment of Hudson REIT or
the Company, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records. The Company will, and will cause Hudson REIT
and each Subsidiary to, maintain proper books of record and account in
conformity with GAAP and in conformity in all material respects with all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over Hudson REIT, the Company or such Subsidiary, as the case may
be. The Company will, and will cause Hudson REIT and each Subsidiary to, keep
books, records and accounts which, in reasonable detail, accurately reflect in
all material respects all transactions and dispositions of assets. Hudson REIT,
the Company and each Subsidiary have devised a system of internal accounting
controls sufficient to provide reasonable assurances that their respective
books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Company will, and will cause Hudson REIT and each
Subsidiary to, continue to maintain such system.
Section 9.7.    REIT Status. The Company shall cause Hudson REIT to maintain its
status as a REIT under the Code.
Section 9.8.    Exchange Privileges. The Company shall cause Hudson REIT to
maintain at least one class of common shares of Hudson REIT having trading
privileges on the New York Stock Exchange or NYSE Amex Equities or which is
subject to price quotations on The NASDAQ Stock Market’s National Market System.
Section 9.9.    Subsidiary Guarantors.
(a)    The Company will cause each of its Subsidiaries that Guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:


-29-

--------------------------------------------------------------------------------





(1)    enter into a guaranty agreement substantially in the form of Exhibit SG
hereto (a “Subsidiary Guaranty”); and
(2)    deliver the following to each holder of a Note:
(i)    an executed counterpart of such Subsidiary Guaranty;
(ii)    to the extent required by or otherwise delivered pursuant to any
Material Credit Facility, a certificate signed by an authorized responsible
officer of such Subsidiary containing representations and warranties on behalf
of such Subsidiary to the same effect, mutatis mutandis, as those contained in
Sections 5.1, 5.2, 5.6, 5.7 and 5.19 (but with respect to such Subsidiary and
such Subsidiary Guaranty, rather than the Company);
(iii)    to the extent required by or otherwise delivered pursuant to any
Material Credit Facility, documents evidencing the due organization, continuing
existence and good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty and the performance by such Subsidiary of its
obligations thereunder; and
(iv)    to the extent required by or otherwise delivered pursuant to any
Material Credit Facility, an opinion of counsel covering the authorization,
execution, delivery and/or enforceability of the Subsidiary Guaranty.
(b)    The holders of Notes will discharge and release any Subsidiary Guarantor
from its Subsidiary Guaranty upon the written request of the Company; provided
that (1) such Subsidiary Guarantor shall have been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guaranty) as a guarantor or additional or
co-borrower under and in respect of Indebtedness under each Material Credit
Facility and the Company so certifies to the holders of Notes in a certificate
of one of its Responsible Officers, (2) at the time of such release and
discharge, the Company shall have delivered a certificate of one of its
Responsible Officers to the holders of Notes stating that no Default or Event of
Default has occurred and is continuing or will result from such release and
discharge, (3) such Subsidiary Guarantor shall have no obligations then due and
payable under its Subsidiary Guaranty and (4) if any fee or other form of
consideration is given to any party to a Material Credit Facility for the
purpose of its release of such Subsidiary Guarantor thereunder, the holders of
Notes shall receive equivalent consideration.
Section 9.10.    Most Favored Lender Provision. If at any time any Material
Credit Facility or any Guaranty in respect thereof shall include any Financial
Covenant and such provision is not contained in this Agreement (any such
provision, together with any related definitions (including, without limitation,
any term defined therein with reference to the application of GAAP, as
identified in any Material Credit Facility), an “Additional Covenant”), then the
Company shall promptly,


-30-

--------------------------------------------------------------------------------





and in any event within 10 Business Days thereof, provide a Most Favored Lender
Notice with respect to each such Additional Covenant; provided that a Most
Favored Lender Notice is not required to be given in the case of the Additional
Covenants incorporated herein on the date of this Agreement. Thereupon, unless
waived in writing by the Required Holders within 10 days of the Purchasers and
holders receipt of such notice, such Additional Covenant shall be deemed
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, effective (a) in the case of any Additional Covenant effective on
the date of this Agreement, as of the date of this Agreement, and (b) in the
case of any Additional Covenant effective after the date of this Agreement, as
of the earliest date when such Additional Covenant became effective under any
Material Credit Facility. Any Additional Covenant incorporated into this
Agreement pursuant to this provision, (1) shall remain unchanged herein
notwithstanding any temporary waiver of such Additional Covenant under any
Material Credit Facility, (2) shall be deemed automatically amended herein to
reflect any subsequent amendments agreed and implemented in relation to such
Additional Covenant under any Material Credit Facility and (3) shall be deemed
deleted from this Agreement at such time as such Additional Covenant is deleted
or otherwise removed from or is no longer in effect under or pursuant to any
Material Credit Facility or if such Material Credit Facility has been
terminated; provided in each case that any consideration paid or provided to any
holder of Indebtedness under a Material Credit Facility in connection with an
event contemplated by clause (2) or (3) above (other than repayment in full of
such Material Credit Facility in connection with its termination) is paid to
each holder of Notes at the same time and on equivalent terms; and provided
further that no Additional Covenant shall be so deemed automatically amended or
deleted during any time that a Default or Event of Default has occurred and is
continuing. In determining whether a breach of any Financial Covenant
incorporated by reference into this Agreement pursuant to this Section 9.10
shall constitute an Event of Default, the period of grace, if any, applicable to
such Additional Covenant in the applicable Material Credit Facility shall apply.
Section 9.11.    Line of Business. The Company will, and will cause Hudson REIT
and each Subsidiary to, only carry on in its respective businesses in which it
is engaged as of the date of this Agreement (including acquiring, owning,
redeveloping, developing, financing and managing various types of Properties,
including, without limitation, Retail Properties, Office Properties, Studio
Properties, and Mixed-Use Properties) and such other business activities
incidental thereto, and the Company will not, and will not permit Hudson REIT or
any Subsidiary to, enter into any line of business not otherwise engaged in by
such Person as of the date of this Agreement.
Section 10.    Negative Covenants.
So long as any of the Notes are outstanding, the Company covenants that:
Section 10.1.     Transactions with Affiliates. The Company will not, and will
not permit Hudson REIT or any Subsidiary to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of Hudson REIT, the Company or such Subsidiary and upon fair and reasonable
terms


-31-

--------------------------------------------------------------------------------





which are no less favorable to Hudson REIT, the Company or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.
Section 10.2.    Merger, Consolidation, Etc. The Company will not, and will not
permit Hudson REIT or any Subsidiary to, (a) enter into any transaction of
merger or consolidation, (b) liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution), (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired or (d) acquire a Substantial Amount of the assets of, or make an
Investment of a Substantial Amount in, any other Person; provided, however,
that:
(1)    any Subsidiary (which, for the avoidance of doubt does not include the
Company) may merge with Hudson REIT, the Company or any Subsidiary Guarantor so
long as Hudson REIT, the Company or such Subsidiary Guarantor is the survivor
and any Subsidiary (other than the Company) that is not a Subsidiary Guarantor
may merge with any other Subsidiary that is not a Subsidiary Guarantor;
(2)    any Subsidiary (which, for the avoidance of doubt does not include the
Company) may sell, transfer or dispose of its assets to Hudson REIT, the Company
or any Subsidiary Guarantor, and any Subsidiary (other than the Company) that is
not a Subsidiary Guarantor may sell, transfer or dispose of its assets to any
other Subsidiary that is not a Subsidiary Guarantor;
(3)    any Subsidiary Guarantor (other a Subsidiary Guarantor that owns an
Unencumbered Pool Property) and any other Subsidiary that is not (and is not
required to be) a Subsidiary Guarantor may convey, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default does or would exist;
(4)    Hudson REIT, the Company or any Subsidiary may, directly or indirectly,
(i) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and (ii)
sell, lease or otherwise transfer, whether by one or a series of transactions, a
Substantial Amount of assets (including capital stock or other securities of any
Subsidiaries) to any other Person, so long as, in each case, (A) the Company
shall have given the Purchasers and the holders of the Notes at least 30 days’
prior written notice of such consolidation, merger, acquisition, Investment,
sale, lease or other transfer, (B) immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, including, without limitation, a Default or Event of
Default resulting from a breach of Section 10.5 or any Additional Covenant, (C)
in the case of a consolidation or merger involving Hudson REIT


-32-

--------------------------------------------------------------------------------





or the Company or a Subsidiary Guarantor that owns an Unencumbered Pool Property
included in the calculation of Unencumbered Asset Value, Hudson REIT or the
Company or such Subsidiary Guarantor, respectively, shall be the survivor
thereof and (D) at the time the Company gives notice pursuant to clause (A) of
this subsection, the Company shall have delivered to each holder of a Note an
Officer’s Certificate of Hudson REIT containing the information required by
Section 7.2(a), calculated on a pro forma basis, evidencing the continued
compliance by Hudson REIT, the Company and each Subsidiary with the terms and
conditions of this Agreement, including without limitation, the financial
covenants contained in Section 10.5 and any Additional Covenant, after giving
effect to such consolidation, merger, acquisition, Investment, sale, lease or
other transfer; and
(5)    Hudson REIT, the Company or any Subsidiary may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business.
Section 10.3.    Terrorism Sanctions Regulations. The Company will not, and will
not permit any Controlled Entity to, (a) become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly, have any investment in or engage
in any dealing or transaction (including, without limitation, any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (1) would cause any Purchaser or holder
to be in violation of or subject to sanctions under any U.S. Economic Sanctions
or any similar laws, regulations or orders adopted by any State within the
United States, or (2) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions, or (c) engage, nor shall any Affiliate of either engage, in
any activity that would subject such Person or any holder to sanctions under
CISADA or any similar law or regulation with respect to Iran or any other
country that is subject to U.S. Economic Sanctions.
Section 10.4.    Liens. The Company will not, and will not permit Hudson REIT or
any Subsidiary to, create, incur, assume or permit or suffer to exist any Lien
on any Unencumbered Pool Property now owned or hereafter acquired or on any
direct or indirect ownership interest of the Company in any Person owning any
Unencumbered Pool Property, except for (a) Permitted Liens and (b) a Negative
Pledge contained in any agreement that evidences Unsecured Indebtedness, which
Negative Pledge contains restrictions on encumbering assets that are
substantially similar to those restrictions contained in this Agreement. In
addition, the Company will not, and will not permit Hudson REIT or any
Subsidiary to, secure any Indebtedness outstanding under or pursuant to any
Material Credit Facility unless and until the Notes (and any Guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to Hudson REIT, the Company
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.


-33-

--------------------------------------------------------------------------------





Section 10.5.    Financial Covenants.
(a)    Ratio of Total Liabilities to Total Asset Value. The Company will not, at
any time, permit the ratio of (1) Total Liabilities to (2) Total Asset Value, to
exceed 0.600 to 1.000 provided that, to the extent permitted by the Material
Credit Facilities, such ratio may increase to 0.650 to 1.000 for up to two
consecutive calendar quarters immediately following a Material Acquisition of
which the Company has given the Purchasers and holders of Notes written notice.
For purposes of this covenant, (i) Total Liabilities shall be adjusted by
deducting therefrom the lesser of (A) the amount of unrestricted cash and Cash
Equivalents in excess of $30,000,000 to the extent that there is an equivalent
amount of Indebtedness included in Total Liabilities that matures within 24
months from the applicable date of the calculation and (B) the lowest maximum
amount, if any, of cash and Cash Equivalents then permitted to be subtracted
from total liabilities for purposes of calculating the total liabilities to
total asset value covenant under any Material Credit Facility, and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which Total
Liabilities is adjusted pursuant to clause (i) above.
(b)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Company
will not, at any time, permit the ratio of (1) Unsecured Indebtedness of Hudson
REIT and its Subsidiaries, on a consolidated basis (which shall include Hudson
REIT’s Ownership Share of Unsecured Indebtedness of Unconsolidated Affiliates in
accordance with Section 22.2), to (2) Unencumbered Asset Value, to exceed the
lesser of (x) 0.667 to 1.000 and (y) the lowest maximum ratio of unsecured
indebtedness to unencumbered asset value then permitted under any Material
Credit Facility. For purposes of this covenant, (i) Unsecured Indebtedness shall
be adjusted by deducting therefrom the lesser of (A) the amount of unrestricted
cash and Cash Equivalents in excess of $30,000,000 to the extent that there is
an equivalent amount of Unsecured Indebtedness that matures within 24 months
from the applicable date of the calculation and (B) the lowest maximum amount,
if any, of cash and Cash Equivalents then permitted to be subtracted from
unsecured indebtedness for purposes of calculating the unsecured indebtedness to
unencumbered asset value covenant under any Material Credit Facility, and (ii)
Unencumbered Asset Value shall be adjusted by deducting therefrom the amount by
which Unsecured Indebtedness is adjusted pursuant to clause (i) above.
(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Company will not permit
the ratio of (1) Adjusted EBITDA of Hudson REIT and its Subsidiaries, on a
consolidated basis (which shall include Hudson REIT’s Ownership Share of
Adjusted EBITDA of Unconsolidated Affiliates in accordance with Section 22.2),
for any prior consecutive 12-month period to (2) Fixed Charges of Hudson REIT
and its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Fixed Charges of Unconsolidated Affiliates in accordance with
Section 22.2), for such prior consecutive 12-month period, to be less than 1.500
to 1.000 as of the last day of any fiscal quarter.
(d)    Ratio of Secured Indebtedness to Total Asset Value. The Company will not,
at any time, permit the ratio of (1) Secured Indebtedness of Hudson REIT and its
Subsidiaries,


-34-

--------------------------------------------------------------------------------





on a consolidated basis (which shall include Hudson REIT’s Ownership Share of
Secured Indebtedness of Unconsolidated Affiliates in accordance with Section
22.2), to (2) Total Asset Value, to exceed 0.450 to 1.000. For purposes of this
Section 10.5(d), Secured Indebtedness shall include all unsecured debt for
borrowed money (including Guaranties in respect thereof) of Subsidiaries other
than the Company or any Subsidiary Guarantor that is then a party to a
Subsidiary Guaranty.
(e)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Company will
not, as of the last day of any fiscal quarter, permit the ratio of (1)
Unencumbered NOI for such fiscal quarter to (2) Unsecured Interest Expense for
such fiscal quarter to be less than the greater of (i) 1.600 to 1.000 and (ii)
the highest minimum ratio of unsecured net operating income to unsecured
interest expense then required under any Material Credit Facility.
(f)        Dividends and Other Restricted Payments. If a Default or Event of
Default exists, the Company may only make Restricted Payments to Hudson REIT and
other holders of Equity Interests of the Company during any fiscal year, in each
case, in an aggregate amount not to exceed the minimum amount required to be
distributed to all of the holders of Equity Interests of the Company such that
the amount distributed to Hudson REIT is sufficient to enable Hudson REIT to (1)
make scheduled cash distributions to shareholders of Hudson REIT to the extent
such distributions were publicly announced prior to the occurrence of any
Default or Event of Default, (2) make scheduled dividends in respect of the
Company Preferred Units and (3) make cash distributions to its shareholders to
remain in compliance with Section 9.7. If a Default or Event of Default
specified in Section 11(a), (b), (g) or (h) shall exist, or if as a result of
the occurrence of any other Event of Default any of the Notes have been
accelerated pursuant to Section 12, the Company will not, and will not permit
any Subsidiary to, make any Restricted Payments to any Person other than to the
Company or any Wholly-Owned Subsidiary.
Section 10.6.    Restrictions on Intercompany Transfers. The Company will not,
and will not permit any Subsidiary Guarantor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of the Company or any Subsidiary Guarantor to: (a) pay
dividends or make any other distribution on any of such Person’s capital stock
or other Equity Interests owned by the Company or any such Subsidiary Guarantor
(other than any restrictions contained in the Company LP Agreement); (b) pay any
Indebtedness owed to the Company or any Subsidiary; (c) make loans or advances
to the Company or any Subsidiary; or (d) transfer any of its property or assets
to the Company or any Subsidiary, other than, in each case, (1) those
encumbrances or restrictions contained in this Agreement, (2) restrictions and
conditions imposed by applicable law, (3) customary restrictions and conditions
contained in agreements relating to the sale of such Subsidiary Guarantor or any
Property owned by the Company or such Subsidiary Guarantor (to the extent such
sale is permitted hereunder), (4) customary restrictions and conditions
contained in agreements relating to the acquisition of any Property (to the
extent such acquisition is not prohibited under this Agreement), (5) customary
restrictions governing any purchase money Liens permitted hereby covering only
the property subject to such Lien, (6) those restrictions contained in any other
agreement that


-35-

--------------------------------------------------------------------------------





evidences Unsecured Indebtedness, which restrictions on the actions described
above that are substantially similar to those contained in this Agreement, and
(7) with respect to clause (d) only, customary provisions restricting assignment
of any agreement entered into by the Company or any Subsidiary in the ordinary
course of business.
Section 10.7.    Modifications of Organizational Documents. The Company will
not, and will not permit Hudson REIT or any Subsidiary to, amend, supplement,
restate or otherwise modify or waive the application of any provision of its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is adverse to the interest of the Purchasers or the holders of
Notes in any material respect (provided, that amendments to include or modify
customary special purpose entity provisions in connection with the incurrence of
Secured Indebtedness shall not be deemed adverse under this Section 10.7) or (b)
could reasonably be expected to have a Material Adverse Effect.
Section 10.8.    Derivatives Contracts. The Company will not, and will not
permit Hudson REIT or any Subsidiary to, enter into or become obligated in
respect of Derivatives Contracts other than Derivatives Contracts entered into
by the Company, Hudson REIT or any such Subsidiary in the ordinary course of
business and which establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated to be held by the Company,
Hudson REIT or such Subsidiary.
Section 10.9.    Hudson REIT Ownership and Management of the Company. The
Company will not permit Hudson REIT to (a) own less than a 51% legal and
beneficial ownership interest in the Company or (b) cease to be the sole general
partner of the Company.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(a), (b) or (d), Section 7.2, Section 10 or any
Additional Covenant; or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any Guaranty Agreement and such default is not remedied
within 30 days after the earlier of (1) a Responsible Officer obtaining actual
knowledge of such default and (2) the


-36-

--------------------------------------------------------------------------------





Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e)    (1) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(2) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any Guaranty Agreement or any
writing furnished in connection with such Guaranty Agreement proves to have been
false or incorrect in any material respect on the date as of which made; or
(f)    (1) the Company, Hudson REIT or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least (i) $30,000,000 with respect to
Recourse Indebtedness or (ii) $50,000,000 with respect to Nonrecourse
Indebtedness beyond any period of grace provided with respect thereto, or
(2) the Company, Hudson REIT or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least (i) $30,000,000 with respect
to Recourse Indebtedness or (ii) $50,000,000 with respect to Nonrecourse
Indebtedness or of any mortgage, indenture or other agreement relating thereto
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment, (3) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), the Company, Hudson REIT or any
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least (i) $30,000,000 with respect
to Recourse Indebtedness or (ii) $50,000,000 with respect to Nonrecourse
Indebtedness, or (4) there occurs an “Event of Default” under and as defined in
any Derivatives Contract with a notional value in excess of $50,000,000 as to
which the Company, Hudson REIT or any Subsidiary is a “Defaulting Party” (as
defined therein); provided that, if at any time any Material Credit Facility
shall provide for “cross-default” as opposed to “cross-acceleration” in the
events of default thereunder that are the same or substantially similar to those
described in clauses (2) or (3) above, clauses (2) and (3) above shall be deemed
to have been revised such that (A) the occurrence of any event described in such
clause and (B) any Person then having the right to either declare such
Indebtedness due or to require the purchase or prepayment of such Indebtedness,
shall constitute an Event of Default under this Section 11(f); or
(g)    the Company, Hudson REIT, any Subsidiary Guarantor or any other
Subsidiary that accounts for more than 5% of the Total Asset Value as of any
date of determination (1) is generally not paying, or admits in writing its
inability to pay, its debts


-37-

--------------------------------------------------------------------------------





as they become due, (2) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (3) makes an assignment for the benefit of its creditors,
(4) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated, or (6) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, Hudson REIT, any Subsidiary
Guarantor or any other Subsidiary that accounts for more than 5% of the Total
Asset Value as of any date of determination, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, Hudson REIT, such Subsidiary Guarantor or such other
Subsidiary, or any such petition shall be filed against the Company, Hudson
REIT, such Subsidiary Guarantor or such other Subsidiary and such petition shall
not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
(including, without limitation, any final order enforcing a binding arbitration
decision) or for an injunction or other non-monetary relief are rendered against
one or more of the Company, Hudson REIT or any Subsidiary and which judgments or
orders are not, within 30 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 30 days after the expiration of
such stay and either (1) the aggregate amount of such judgment or order and any
other judgments or orders against Hudson REIT, the Company and the Subsidiaries
is in excess of $50,000,000 (excluding amounts covered by insurance for which
insurance coverage for such judgment has been confirmed by the applicable
carrier) or (2) in the case of any injunction or other non-monetary relief, such
injunction or other non-monetary relief could reasonably be expected to have a
Material Adverse Effect; or
(j)    if (1) any Pension Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (2) a notice of intent to terminate any Pension
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Pension Plan or the PBGC shall have notified
the Company or any ERISA Affiliate that a Pension Plan may become a subject of
any such proceedings, (3) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Pension Plans,
determined in accordance with Title IV of ERISA, shall exceed $50,000,000,
(4) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the


-38-

--------------------------------------------------------------------------------





Code relating to employee pension benefit plans, (5) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (6) the Company, Hudson REIT
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company, Hudson REIT or any Subsidiary thereunder; and any such
event or events described in clauses (1) through (6) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee pension benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or
(k)    any Guaranty Agreement shall cease to be in full force and effect, any
Guarantor or any Person acting on behalf of any Guarantor shall contest in any
manner the validity, binding nature or enforceability of its Guaranty Agreement,
or the obligations of any Guarantor under its Guaranty Agreement are not or
cease to be legal, valid, binding and enforceable against such Guarantor in
accordance with the terms of such Guaranty Agreement.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration.
(a)    If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (1) of
Section 11(g) or described in clause (6) of Section 11(g) by virtue of the fact
that such clause encompasses clause (1) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (y) the Make-Whole Amount, if any, determined in
respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are


-39-

--------------------------------------------------------------------------------





accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or any Guaranty Agreement, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.     Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Guaranty Agreement or any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all reasonable and documented costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable and documented attorneys’ fees,
expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.     Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent


-40-

--------------------------------------------------------------------------------





pursuant to this Agreement. Prior to due presentment for registration of
transfer, the Person(s) in whose name any Note(s) shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof, and
the Company shall not be affected by any notice or knowledge to the contrary.
The Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a) or 1(b), as applicable. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a series, one Note of such series may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(3)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.


-41-

--------------------------------------------------------------------------------





SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.     Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Wells
Fargo Bank, National Association in such jurisdiction. The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented costs and expenses (including reasonable and documented attorneys’
fees of one special counsel for the Purchasers and holders of the Notes, as a
whole, and, if reasonably required by the Required Holders, one local counsel in
each applicable jurisdiction and/or one specialty counsel in any applicable
specialty) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any Guaranty Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, any Guaranty Agreement or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Guaranty Agreement or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including fees
of one financial advisor for all of Purchasers and the holders of the Notes, as
a whole, incurred in connection with the insolvency or bankruptcy of Hudson
REIT, the Company or any Subsidiary or


-42-

--------------------------------------------------------------------------------





in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Guaranty Agreement and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$4,500; provided that if there is a conflict of interest between any Purchaser
or holder of a Note and one or more other Purchasers and holders of Notes, the
Company will pay the reasonable and documented out-of-pocket costs and expenses
of a separate counsel and/or a separate financial advisor for each group of
similarly situated conflicted Purchasers or holders of Notes. The Company will
pay, and will save each Purchaser and each other holder of a Note harmless from,
(1) all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes) and (2) any and all wire transfer
fees that any bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note.
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Guaranty Agreement or the Notes,
and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and the
Guaranty Agreement(s) embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (1) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of


-43-

--------------------------------------------------------------------------------





(i) interest on the Notes or (ii) the Make-Whole Amount, (2) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver or (3) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2), 11(a), 11(b), 12,
17 or 20.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Guaranty Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Guaranty Agreement to each holder of
a Note promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Guaranty Agreement or of any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such Purchaser or holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to Hudson REIT, the Company or any Affiliate
in connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Guaranty Agreement applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or any Guaranty Agreement shall operate
as a waiver of any rights of any holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding


-44-

--------------------------------------------------------------------------------





approved or consented to any amendment, waiver or consent to be given under this
Agreement, any Guaranty Agreement or the Notes, or have directed the taking of
any action provided herein or in any Guaranty Agreement or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by Hudson REIT, the Company or any Affiliate shall be deemed not to be
outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(1)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(2)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(3)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Mark Lammas, Chief Financial Officer, or at
such other address as the Company shall have specified to the holder of each
Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at a Closing (except the Notes themselves),
and (c) financial statements, certificates and other information previously or
hereafter furnished to any Purchaser or holder of a Note, may be reproduced by
such Purchaser or holder by any photographic, photostatic, electronic, digital,
or other similar process and such Purchaser or holder may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser or holder in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 19 shall not
prohibit the Company or any other Purchaser or other holder of a Note from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.



-45-

--------------------------------------------------------------------------------





For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of Hudson REIT, the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of Hudson REIT, the Company or
such Subsidiary, provided that such term does not include information that (a)
was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by
Hudson REIT, the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (1) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (2)
its auditors, financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
this Section 20, (3) any other holder of any Note, (4) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20), (5)
any Person from which it offers to purchase any Security of Hudson REIT or the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (6) any federal or
state regulatory authority having jurisdiction over such Purchaser, (7) the NAIC
or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party or (iv) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Guaranty Agreement. Each holder of a Note, by its acceptance of
a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
Hudson REIT, the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby


-46-

--------------------------------------------------------------------------------





and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(1) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (2) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by Hudson REIT, the Company or any Subsidiary to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement and either the
Company or the Required Holders shall so request, the Purchasers and holders of
the Notes and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Holders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Company shall
provide to the Purchasers and holders of Notes financial statements and


-47-

--------------------------------------------------------------------------------





other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases, whether entered into prior to or after the date
of this Agreement, shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements listed on Schedule
5.5 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the Company and the Required Holders enter into an
amendment addressing such changes. When determining compliance by the Company
with any financial covenant contained in this Agreement, 100% of the financial
attributes of a consolidated Affiliate of Hudson REIT shall be included and only
the Ownership Share of Hudson REIT of the financial attributes of an
Unconsolidated Affiliate shall be included.
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    The Company irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


-48-

--------------------------------------------------------------------------------





(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (1) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *




-49-

--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


HUDSON PACIFIC PROPERTIES, L.P.




By: Hudson Pacific Properties, Inc.,
its general partner
By ____________________________    
Its_________________________    


-50-

--------------------------------------------------------------------------------





This Agreement is hereby
accepted and agreed to as
of the date hereof.


[ADD PURCHASER SIGNATURE BLOCKS]








-51-

--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Additional Covenant” is defined in Section 9.10.
“Adjusted EBITDA” means, with respect to a Person and for a given period, EBITDA
of such Person less Capital Reserves of such Person.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules and Exhibits attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Los Angeles, California or New York, New York are
required or authorized to be closed.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot for Office Properties, Mixed-Use
Properties and Retail Properties or (b) $0.40 per square foot for Studio
Properties multiplied by a fraction, the numerator of which is the number of
days in such period and the denominator of which is 365. If the term Capital
Reserves is used without reference to any specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of
Hudson REIT and its Subsidiaries on a consolidated basis and Hudson REIT’s
Ownership Share of all Properties of all Unconsolidated Affiliates.


SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------







“Capitalization Rate” means, as applicable, (a) 6.00% for Office Properties,
Mixed-Use Properties and Retail Properties and (b) 8.50% for Studio Properties;
provided that, if any Material Credit Facility provides for a “capitalization
rate” or similar rate for any type of Property described in clause (a) or (b)
that is higher than the rate set forth in such clause, the applicable rate for
such type of Property shall be such higher rate.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Equivalents” means: (a) Securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 (or the equivalent
in the relevant currency) and which bank or its holding company has a short-term
commercial paper rating of at least “A-2” or the equivalent by S&P or at least
“P-2” or the equivalent by Moody’s; (c) reverse repurchase agreements with terms
of not more than seven days from the date acquired, for Securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least “A-2” or the equivalent thereof by S&P or at
least “P-2” or the equivalent thereof by Moody’s, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, as amended,
which have net assets of at least $500,000,000 and at least 85% of whose assets
consist of securities and other obligations of the type described in clauses (a)
through (d) above.
“Change in Control” is defined in Section 8.7(g).
“Change in Control Notice” is defined in Section 8.7(a).
“Change in Control Proposed Prepayment Date” is defined in Section 8.7(b).


A-2

--------------------------------------------------------------------------------







“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act, as amended from time to time.
“Closing” is defined in Section 3.
“Closing Date” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Hudson Pacific Properties, L.P., a Maryland limited partnership,
or any successor that becomes such in the manner prescribed in Section 10.2.
“Company LP Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Company, dated as of December 17, 2015, as amended,
supplemented or otherwise modified from time to time.
“Company Preferred Units” means the Company’s Series A Preferred Units as
defined in the Company LP Agreement.
“Confidential Information” is defined in Section 20.
“Construction-in-Progress” means Property undergoing ground-up construction, but
not yet completed. Such Property shall cease to be Construction-in-Progress and
shall thereafter be valued using the applicable Capitalization Rate (instead of
book value) for purposes of determining Total Asset Value, (a) if Development
Completion occurs at any time during the first month of a fiscal quarter, at the
end of such fiscal quarter or (b) if Development Completion occurs after the
first month of a fiscal quarter, at the end of the following fiscal quarter. For
purposes hereof “Development Completion” means the earlier of (1) 12 months
after substantial completion of all improvements (other than tenant improvements
of unoccupied space) related to the development of such Property and (2) such
time as Construction-in-Progress achieves an Occupancy Rate of at least 80%.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.


A-3

--------------------------------------------------------------------------------







“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, with respect to any Note, that per annum rate of interest
that is the greater of (a) 2.00% above the rate of interest stated in clause (a)
of the first paragraph of such Note or (b) 2.00% over the rate of interest
publicly announced by Wells Fargo Bank, National Association in New York, New
York as its “base” or “prime” rate.
“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts.
“Disclosure Documents” is defined in Section 5.3.
“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(1) depreciation and amortization; (2) Interest Expense; (3) income tax expense;
(4) non-cash compensation and (5) extraordinary or nonrecurring items,
including, without limitation, gains and losses from the sale of operating
Properties (but not from the sale of Properties developed for the purpose of
sale); plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP, amortization of intangibles
pursuant to FASB ASC 805, amortization of deferred financing costs, and non-cash
compensation expenses (to the extent such adjustments would otherwise have been
included in the determination of EBITDA). For purposes of this definition,
nonrecurring items shall be deemed to include (i) transaction costs incurred in
connection herewith and the retirement of all or a portion of the Indebtedness
under the Company’s Second Amended and Restated Credit Agreement or Term Loan
Credit Agreement, each dated as of March 31, 2015, (ii) gains and losses on
early extinguishment of Indebtedness, (iii) non- cash severance and other
non-cash restructuring charges and (iv) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.


A-4

--------------------------------------------------------------------------------







“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is an Office Property or Studio Property; (b)
the Property is 100% owned, or leased under a Ground Lease, by Hudson REIT, the
Company and/or a Subsidiary Guarantor; (c) neither such Property, nor any
interest of Hudson REIT, the Company or any Subsidiary Guarantor therein, is
subject to any Lien (other than Permitted Liens, except Permitted Liens
described in clause (g) of the definition thereof) or a Negative Pledge (other
than a Negative Pledge expressly permitted under Section 10.4); (d) if such
Property is owned or leased by a Subsidiary Guarantor (1) none of Hudson REIT’s
or the Company’s ownership interest in such Subsidiary Guarantor is subject to
any Lien (other than Permitted Liens) or to a Negative Pledge (other than a
Negative Pledge expressly permitted under Section 10.4); and (2) other than with
respect to the Properties that are subject to the Ground Leases set forth on
Schedule 5.10(a), Hudson REIT or the Company directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (i) to sell, transfer or otherwise dispose of
such Property and (ii) to create a Lien on such Property as security for
Indebtedness of Hudson REIT, the Company or such Subsidiary Guarantor, as
applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
or marketability of such Property. During such time as the owner of any
Unencumbered Pool Property that is a Subsidiary is not required to become a
party to a Subsidiary Guaranty pursuant to Section 9.9, the conditions of this
definition requiring that such Unencumbered Pool Property be owned by a
Subsidiary Guarantor shall be deemed modified to require that such Unencumbered
Pool Property be owned by a Subsidiary.
“Environmental Laws” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the


A-5

--------------------------------------------------------------------------------







environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Subsidiary” means (a) any Material Subsidiary (1) holding title to
assets that are or are to become within 90 days (subject to extension by the
Required Holders) of acquisition or refinancing collateral for any Secured
Indebtedness of such Subsidiary and that is (or will be) prohibited from
Guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Secured Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (2) prohibited from Guaranteeing the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was required by a third party equity
owner of such Subsidiary or (b) any Foreign Subsidiary or Foreign Subsidiary
Holding Company.
“Existing NPA” means that certain Note Purchase Agreement, dated as of November
16, 2015, by and among the Company, Hudson REIT and the Purchasers party
thereto, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.


A-6

--------------------------------------------------------------------------------







“Existing NPA Execution Date” means the “Execution Date” as defined in the
Existing Note Purchase Agreement.
“FASB” means the Financial Accounting Standards Board.
“FASB ASC” means the Accounting Standards Codification of the FASB.
“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires Hudson REIT, the Company and/or any Subsidiary to:
(a)    maintain a specified level of net worth, shareholders’ equity, total
assets, unencumbered assets, unencumbered properties, cash flow, net income,
occupancy rate or lease term;
(b)    maintain any relationship of any component of its capital structure to
any other component thereof (including, without limitation, the relationship of
indebtedness, subsidiary indebtedness, senior indebtedness, secured
indebtedness, unsecured indebtedness, or subordinated indebtedness to total
capitalization, total assets, unencumbered assets or to net worth);
(c)    maintain any measure of its ability to service its indebtedness
(including, without limitation, exceeding any specified ratio of revenues, cash
flow, operating income or net income to indebtedness, interest expense, rental
expense, capital expenditures and/or scheduled payments of indebtedness); or
(d)    restrict the amount or type of its investments;
but in all cases excluding any such covenant that amounts to a negative pledge
or a sale of assets limitation.
“First Closing” is defined in Section 3.
“First Closing Date” is defined in Section 3.
“Fitch” means Fitch Ratings, a division of Fitch, Inc., or any successor.
“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person (including, in the case of Hudson REIT, Hudson


A-7

--------------------------------------------------------------------------------







REIT’s Ownership Share of such payments made by any of its Unconsolidated
Affiliates) during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness), plus (c) the aggregate
of all Preferred Dividends paid or accrued by such Person (including, in the
case of Hudson REIT, Hudson REIT’s Ownership Share of such dividends paid or
accrued by any of its Unconsolidated Affiliates) on any Preferred Equity
Interest during such period.
“Foreign Subsidiary” means any Subsidiary of the Company that is not organized
under the laws of any jurisdiction within the United States of America.
“Foreign Subsidiary Holding Company” means any Subsidiary of the Company that is
organized under the laws of any jurisdiction within the United States of
America, all or substantially all of the assets of which are Equity Interests
(or equity and debt interests) in a Foreign Subsidiary (or Foreign
Subsidiaries).
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period, minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period, plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures, plus (d) transaction costs
of acquisitions not permitted to be capitalized pursuant to GAAP. Adjustments
for unconsolidated entities will be calculated to reflect funds from operations
on the same basis.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(1)    the United States of America or any state or other political subdivision
thereof, or


A-8

--------------------------------------------------------------------------------







(2)    any other jurisdiction in which Hudson REIT, the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of Hudson REIT, the Company or any Subsidiary,
or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Ground Lease” means a ground lease or sub-lease containing the following terms
and conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Existing NPA Execution Date; provided that
the ground leases set forth on Schedule 5.10(a) shall not be subject to this
remaining term requirement of at least 30 years; (b) the right of the lessee to
mortgage and encumber its interest in the leased property without the consent of
the lessor, or where the lessor has provided its consent to such encumbrance;
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
“Guarantors” means Hudson REIT and each Subsidiary Guarantor, and “Guarantor”
means any of them.
“Guaranty,” “Guaranties,” “Guaranteed” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (1) the purchase of securities or
obligations, (2) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (3) the supplying of funds to or in any other manner investing


A-9

--------------------------------------------------------------------------------







in the obligor with respect to such obligation, (4) repayment of amounts drawn
down by beneficiaries of letters of credit or (5) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 2.2 or Section 9.9.
“Guaranty Agreements” means the Parent Guaranty and each Subsidiary Guaranty,
and “Guaranty Agreement” means any of them.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Hudson REIT” means Hudson Pacific Properties, Inc., a Maryland corporation, or
any successor that becomes such in the manner prescribed in Section 10.2.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (1) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (2) evidenced by bonds,
debentures, notes or similar instruments, or (3) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered other than trade payables incurred in the ordinary course of such


A-10

--------------------------------------------------------------------------------







Person’s business which are not past due for more than 30 days or such payables
are being contested in good faith and for which adequate reserves have been set
aside; (c) Capitalized Lease Obligations of such Person (including Ground Leases
to the extent required under GAAP to be reported as a liability); (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any equity redemption obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h)
net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar customary exceptions to recourse liability or
exceptions relating to bankruptcy, insolvency, receivership or other similar
events, provided that the obligations under such Guaranty have not become due
and payable); (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; (k) any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person and (l) the Indebtedness of any consolidated
Affiliate of such Person and such Person’s Ownership Share of the Indebtedness
of any Unconsolidated Affiliate of such Person.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of Hudson REIT, including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b)


A-11

--------------------------------------------------------------------------------







Hudson REIT’s Ownership Share of Interest Expense of Unconsolidated Affiliates
for such period, but, in each case, excluding any non-cash interest expense
(except for the payment-in-kind interest expense) including, but not limited to,
amortization of deferred financing costs.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a lien, including a financing statement
filed (1) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (2) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a lien.
“Make-Whole Amount” is defined in Section 8.6.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation


A-12

--------------------------------------------------------------------------------







or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable in exchange for common stock or other
equivalent common Equity Interests, or, at the option of the Person responding
to the redemption, for cash in lieu of Equity Interests, or a combination
thereof); in each case, on or prior to the latest Maturity Date of any Note.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Acquisition” means any acquisition of assets by Hudson REIT, the
Company or any Subsidiary in which the assets acquired exceed 10% of the then
Total Asset Value (not taking into account such new acquisition).
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any Guarantor
to perform its obligations under its Guaranty Agreement, or (d) the validity or
enforceability of this Agreement, the Notes or any Guaranty Agreement.
“Material Credit Facility” means, as to Hudson REIT, the Company or any
Subsidiary,
(a)    (1) the Second Amended and Restated Credit Agreement dated as of
March 31, 2015 among the Company, various financial institutions and Wells Fargo
Bank, National Association, as administrative agent, and (2) the Term Loan
Credit Agreement dated as of November 17, 2015 among the Company, various
financial institutions and Wells Fargo Bank, National Association, as
administrative agent, including in each case any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;
(b)    the Existing NPA; and
(c)    any other agreement(s) creating or evidencing Recourse Indebtedness
entered into on or after the date of this Agreement by Hudson REIT, the Company
or any Subsidiary, or in respect of which Hudson REIT, the Company or any
Subsidiary is an obligor or otherwise provides a Guaranty or other credit
support, except for completion and repayment Guaranties in respect of
construction financings and customary nonrecourse carve-out Guaranties,
environmental indemnities and other similar customary exceptions to recourse
liability; provided that none of the foregoing have become due and payable, and
except for recourse to a special purpose entity created solely for the purpose
of holding such assets (a “Credit Facility”), in a principal amount outstanding
or available for borrowing equal to or greater than $100,000,000 (or the
equivalent of such amount in the relevant currency of


A-13

--------------------------------------------------------------------------------







payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency).
“Material Subsidiary” means any Subsidiary to which more than 3% of Total Asset
Value, determined exclusive of cash and Cash Equivalents and exclusive of assets
that are owned by (a) Excluded Subsidiaries or (b) Unconsolidated Affiliates, is
attributable on an individual basis.
“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.
“Memorandum” is defined in Section 5.3.
“Mixed-Use Property” means any mixed-use project that includes or will include a
Retail Property and will also include a multifamily property and/or an Office
Property.
“Moody’s” means Moody’s Investors Service, Inc., or any successor.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which
Hudson REIT, the Company or a Subsidiary is the holder and retains the rights of
collection of all payments thereunder.
“Most Favored Lender Notice” means, in respect of any Additional Covenant, a
written notice from the Company giving notice of such Additional Covenant,
including therein a verbatim statement of such Additional Covenant, together
with any definitions incorporated therein.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA) to which the Company or any ERISA
Affiliate thereof makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s


A-14

--------------------------------------------------------------------------------







ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance, but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest, but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding (1) general overhead expenses of
the Company or any Subsidiary and any property management fees; (2) straight
line rent leveling adjustments required under GAAP; (3) amortization of
intangibles pursuant to FASB ASC 805; and (4) extraordinary or nonrecurring
items, including, to the extent allocable to such Property, (i) gains and losses
on early extinguishment of Indebtedness, (ii) non-cash severance and other
non-cash restructuring charges and (iii) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) the greater of (1) the
actual property management fee paid during such period and (2) an imputed
management fee in the amount of 3% of the gross revenues for such Property for
such period.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
nonrecourse carve-out Guaranties, environmental indemnities, and other similar
customary exceptions to recourse liability, provided that none of the foregoing
have become due and payable, and except for recourse to a special purpose entity
created solely for the purpose of holding such assets) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness.
“Notes” is defined in Section 1.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of square feet of such Property
actually leased or occupied by unaffiliated third-party tenants subject to
arm’s-length leases as to which no monetary default has occurred and has
continued unremedied for 90 or more days to (b) the aggregate number of rentable
square feet of such Property.


A-15

--------------------------------------------------------------------------------







“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Off-Balance Sheet Obligations” means liabilities and obligations of Hudson
REIT, the Company, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which Hudson REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of Hudson REIT’s report on Form 10-Q or Form 10-K
(or their equivalents) which Hudson REIT is required to file with the SEC.
“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Property.
“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.
“Ownership Share” means, with respect to any Unconsolidated Affiliate of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Unconsolidated Affiliate
or (b) subject to compliance with Section 7.1(i), such Person’s relative direct
and indirect economic interest (calculated as a percentage) in such
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Unconsolidated Affiliate.
“Parent Guaranty” is defined in Section 2.2.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (but not a Multiemployer Plan) that is maintained or contributed
by the Company or any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.


A-16

--------------------------------------------------------------------------------







“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 9.4; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar applicable law or performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature; (c) covenants,
conditions, zoning restrictions, easements, rights, restrictions and other
encumbrances on title to the real property, which do not materially detract from
the value and/or marketability of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens securing the Notes, (f) Liens in favor of Hudson REIT, the
Company or a Subsidiary Guarantor securing obligations owing by a Subsidiary to
Hudson REIT, the Company or a Subsidiary Guarantor; (g) purchase money liens so
long as no such Lien is spread to cover any property other than that which is
purchased and the amount of Indebtedness secured thereby is limited to the
purchase price and (h) Liens in existence as of the date of this Agreement and
set forth on Schedule 5.10(a) and with respect to any Property that the Company
proposes to add to the Unencumbered Pool after the date of this Agreement, Liens
in existence as of the date such Property is proposed to be added to the
Unencumbered Pool to the extent that such Liens have been approved by the
Required Holders and are set forth on a supplement to Schedule 5.10(a).
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to ERISA that is or, within the preceding six years, has been
established or maintained, or to which contributions are or, within the
preceding six years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Company or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to Hudson REIT, the Company or a Subsidiary, or
(c)


A-17

--------------------------------------------------------------------------------







constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Company, Hudson REIT, any Subsidiary or any
Unconsolidated Affiliate of Hudson REIT and which is located in a state of the
United States of America or the District of Columbia.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Sections 856 through 860 of the Code.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Renovation Property” means a Property (a) on which the existing building or
other improvements are undergoing renovation and redevelopment that will (1)
disrupt the occupancy of


A-18

--------------------------------------------------------------------------------







at least 40% of the square footage of such Property or (2) temporarily reduce
the Net Operating Income attributable to such Property by more than 40% as
compared to the immediately preceding comparable prior period or (b) which is
acquired with occupancy of less than 60% and on which renovation and
redevelopment will be conducted. A Property shall cease to be a Renovation
Property, (i) if Renovation Completion occurs at any time during the first month
of a fiscal quarter, at the end of such fiscal quarter or (ii) if Renovation
Completion occurs after the first month of a fiscal quarter, at the end of the
following fiscal quarter after Renovation Completion. For purposes hereof
“Renovation Completion” means the earliest to occur of (A) 12 months after all
improvements (other than tenant improvements on unoccupied space) related to the
redevelopment of such Property having been substantially completed and (B) such
Property achieving an Occupancy Rate of at least 80%.
“Required Holders” means, at any time (a) after the First Closing and prior to
the Second Closing, the holders of more than 50% in principal amount of the
Notes at the time outstanding (exclusive of Notes then owned by Hudson REIT, the
Company or any Affiliate) and the Purchasers of the Series E Notes and (b) on or
after the Second Closing, the holders of more than 50% in principal amount of
the Notes at the time outstanding (exclusive of Notes then owned by Hudson REIT,
the Company or any Affiliate).
“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person with responsibility for the
administration of the relevant portion of this Agreement.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Company or any Subsidiary now
or hereafter outstanding, except a dividend or other distribution payable solely
in common Equity Interests; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of the Company or any
Subsidiary now or hereafter outstanding, except a redemption or such other
similar payment payable solely in common Equity Interests; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Company or any Subsidiary
now or hereafter outstanding.
“Retail Property” means a Property improved with a building or buildings the
substantial use of which is retail space, which may include a Property that is
part of a Mixed-Use Property.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


A-19

--------------------------------------------------------------------------------







“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Second Closing” is defined in Section 3.
“Second Closing Date” is defined in Section 3.
“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its Subsidiaries outstanding at such date on a consolidated basis and
that is secured in any manner by any Lien, and in the case of Hudson REIT
(without duplication), Hudson REIT’s Ownership Share of the Secured Indebtedness
of its Unconsolidated Affiliates.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Person.
“Series D Notes” is defined in Section 1.
“Series E Notes” is defined in Section 1.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.
“Source” is defined in Section 6.2.
“Specified Existing Investors” means The Blackstone Group L.P. and Affiliates
thereof.


A-20

--------------------------------------------------------------------------------







“Studio Property” means a Property the substantial use of which is production
studios, stages, control rooms and/or other audio and video room space, office
and other support space, storage facilities and other incidental uses related
thereto.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means (a) each Subsidiary that has executed and delivered
a Subsidiary Guaranty or (b) if no Subsidiary Guaranties are then required by
Section 9.9, (1) each Material Subsidiary (other than an Excluded Subsidiary) to
the extent that such Subsidiary is a “Subsidiary Guarantor” or treated as the
equivalent under a Material Credit Facility and (2) each Subsidiary that then
owns a Property that is part of the Unencumbered Pool.
“Subsidiary Guaranty” is defined in Section 9.9(a)(1).
“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30% of the undepreciated book value of the total consolidated assets
at such time of the Company and its Subsidiaries determined on a consolidated
basis.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Taxable REIT Subsidiary” has the meaning given that term in Section 856(1) of
the Code.
“Total Asset Value” means the sum of all of the following of Hudson REIT on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:
(a)    cash and Cash Equivalents, plus
(b) for Properties owned for more than four fiscal quarters and not valued
pursuant to clauses (c) through (f) of this definition below, the sum of (1) the
quotient of NOI of such Properties, if other than Studio Properties, for the
most recent two fiscal quarters annualized, divided by the applicable
Capitalization Rate, plus (2) the quotient of NOI of such Properties,


A-21

--------------------------------------------------------------------------------







if Studio Properties, for the most recent four fiscal quarters, divided by the
applicable Capitalization Rate, plus
(c)    the GAAP book value of Properties acquired during the most recent four
fiscal quarters, plus
(d)    the GAAP book value of Construction-in-Progress (including land,
improvements, indirect costs internally allocated, pre-development costs and
development costs), plus
(e)    the GAAP book value of all Renovation Properties, plus
(f)        the GAAP book value of Unimproved Land, plus
(g) an amount equal to the aggregate book value of Mortgage Receivables.
For avoidance of doubt, no single Property may be valued under more than one of
the above clauses at any given time. Hudson REIT’s Ownership Share of assets
held by Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets.
In no event shall a Property valued pursuant to clause (b) of this definition
above be less than zero.
For purposes of calculating the Total Asset Value of any Property that is not
Construction-in-Progress or a Renovation Property, but that was
Construction-in-Progress or a Renovation Property, as applicable, at any time
during the previous two full fiscal quarters, the NOI attributable to such
Property for purposes of making the calculation in clause (b) of this definition
above shall be calculated as follows:
(i) until one full fiscal quarter has elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI
attributable to (A) if such Property achieved Development Completion or
Renovation Completion, as applicable, during the first month of the previous
fiscal quarter, the NOI attributable to the last two months while such Property
was Construction-in-Progress or a Renovation Property, as applicable, shall be
annualized and (B) otherwise, the last full fiscal quarter while such Property
was Construction-in-Progress or a Renovation Property, as applicable, shall be
annualized; and
(ii) after one full fiscal quarter has elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, but before two
full fiscal quarters have elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI of the
sum of (A) the NOI attributable to the


A-22

--------------------------------------------------------------------------------







last full fiscal quarter while such Property was Construction-in-Progress or a
Renovation Property, as applicable, and (B) the NOI attributable to the first
full fiscal quarter after the Property ceased being Construction-in-Progress or
a Renovation Property, as applicable, shall be annualized.
For purposes of calculating the Total Asset Value, value attributable to
investments in the following types of assets in excess of the applicable
percentage specified below shall be excluded from the calculation of Total Asset
Value:
(a) Mortgages in favor of Hudson REIT, the Company, or any Subsidiary, such that
the aggregate book value of Indebtedness secured by such Mortgages exceeds 10%
of Total Asset Value;
(b) the aggregate amount of Construction-in-Progress in which Hudson REIT either
has a direct or indirect ownership interest such that the aggregate amount
thereof exceeds 15% of Total Asset Value. If Construction-in-Progress is owned
by an Unconsolidated Affiliate of Hudson REIT, then the product of (1) Hudson
REIT’s Ownership Share in such Unconsolidated Affiliate and (2) the amount of
Construction-in-Progress, shall be used in calculating such Total Asset Value
limitation;
(c) unimproved real estate (which shall include raw land, valued at current book
value) such that the aggregate book value of all such unimproved real estate
exceeds 5% of Total Asset Value;
(d) Investments in Properties (other than Mortgages) that are not Office
Properties or Studio Properties (provided that Investments for purposes of this
clause (d) shall not include retail associated with Properties which are
primarily Office Properties or Studio Properties) such that the aggregate value
in such Investments exceeds 10% of Total Asset Value;
(e) common stock, Preferred Equity, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market exceeds 10% of Total Asset Value;
(f) Investments in Unconsolidated Affiliates, such that the aggregate value of
such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds 15% of Total Asset Value; and
(g) Investments in Studio Properties, such that the aggregate value of such
Investments in Studio Properties exceeds 20% of Total Asset Value.


A-23

--------------------------------------------------------------------------------







In addition to the foregoing limitations, the value attributable to investments
in the types of assets specified in clauses (a), (b), (c), (d) and (e) in this
definition above, in the aggregate, in excess of 25% shall be excluded from the
calculation of Total Asset Value.
“Total Liabilities” means all Indebtedness of Hudson REIT and its Subsidiaries
on a consolidated basis and Hudson REIT’s Ownership Share of all Indebtedness of
its Unconsolidated Affiliates, other than intercompany Indebtedness owed to
Hudson REIT and its Subsidiaries.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means without duplication, the sum of the following:
(a) For each Unencumbered Pool Property owned for the most recently ended four
fiscal quarters, the quotient of (1) Unencumbered NOI attributable to such
Unencumbered Pool Property (i) if other than a Studio Property, for the most
recently ended two fiscal quarters annualized, and (ii) if a Studio Property,
for the most recently ended four fiscal quarters, divided by (2) the
Capitalization Rate, plus
(b)    For each Unencumbered Pool Property acquired within the last four fiscal
quarters, the acquisition cost of such Unencumbered Pool Property.
Notwithstanding the above, (A) to the extent that the Unencumbered Asset Value
attributable to Unencumbered Pool Properties subject to Ground Leases exceeds
30% of total Unencumbered Asset Value (provided that the Metro Park Ground Lease
shall not be taken into account when calculating such 30% limitation), such
excess shall be excluded from Unencumbered Asset Value; and (B) to the extent
that the aggregate rental revenue of the Unencumbered Pool Properties generated
from a single tenant or Affiliated tenants in the aggregate exceeds 25%, in each
such case, such excess shall be excluded when determining Unencumbered NOI for
the purposes of calculating Unencumbered Asset Value. In no event shall a
Property valued pursuant to clause (a) of this definition above be less than
zero.
“Unencumbered NOI” means, for any period the aggregate NOI from the Unencumbered
Pool Properties and all other unencumbered assets for the most recent two fiscal
quarters annualized. To the extent that an Unencumbered Pool Property has been
owned for at least one month, but not for a full fiscal quarter, the NOI from
that Property for such period of ownership will be annualized.


A-24

--------------------------------------------------------------------------------







If the Property has not been owned for one full month, NOI shall be based on a
pro forma NOI approved by the Required Holders, provided that any pro forma NOI
approved by the administrative agents under each Material Credit Facility shall
be deemed to be approved by the Required Holders. Hudson REIT’s Ownership Share
of NOI from unencumbered assets held by its Unconsolidated Affiliates will be
included in Unencumbered NOI calculations consistent with the above described
treatment for NOI from Unencumbered Pool Properties.
“Unencumbered Pool” means, as of any date of determination, (a) each Eligible
Property, plus (b) any Property approved by the Required Holders in writing for
inclusion in the Unencumbered Pool as of such date, minus (c) any Eligible
Property or portion thereof that is otherwise excluded from the “unencumbered
pool” under any Material Credit Facility as of such date.
“Unencumbered Pool Property” means a Property then included in the Unencumbered
Pool.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the immediately following 12 months.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
“Unsecured Interest Expense” means, for a given period, all Interest Expense
attributable to Unsecured Indebtedness of Hudson REIT and its Subsidiaries, on a
consolidated basis, and Hudson REIT’s Ownership Share of Unsecured Indebtedness
of its Unconsolidated Affiliates, in each case for such period. For the purpose
of this definition, Interest Expense will be based on actual Unsecured Interest
Expense.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.




A-25

--------------------------------------------------------------------------------






FORM OF SERIES D GUARANTEED SENIOR NOTE
HUDSON PACIFIC PROPERTIES, L.P.
3.98% SERIES D GUARANTEED SENIOR NOTE DUE JULY 6, 2026
No. RD-_____    ________ __, 20__
$_______    PPN 44409# AA9


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P. (herein
called the “Company”), a limited partnership organized and existing under the
laws of the State of Maryland, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ DOLLARS (or so
much thereof as shall not have been prepaid) on July 6, 2026 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 3.98% per annum from the
date hereof, payable semiannually, on the sixth day of January and July in each
year, commencing with the January 6 or July 6 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (1) on any overdue payment of
interest and (2) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 5.98% or (ii) 2.00% over the rate
of interest publicly announced by Wells Fargo Bank, National Association from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Wells Fargo Bank, National Association in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 6, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement.


SCHEDULE 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


HUDSON PACIFIC PROPERTIES, L.P.




By: Hudson Pacific Properties, Inc.,
its general partner
By ____________________________    
Its_________________________    








1(a)-2

--------------------------------------------------------------------------------






FORM OF SERIES E GUARANTEED SENIOR NOTE
HUDSON PACIFIC PROPERTIES, L.P.
3.66% SERIES E GUARANTEED SENIOR NOTE DUE SEPTEMBER 15, 2023
No. RE-_____    ________ __, 20__
$_______    PPN 44409# AB7


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P. (herein
called the “Company”), a limited partnership organized and existing under the
laws of the State of Maryland, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ DOLLARS (or so
much thereof as shall not have been prepaid) on September 15, 2023 (the
“Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30‑day months) (a) on the unpaid balance hereof at the rate of 3.66% per
annum from the date hereof, payable semiannually, on the fifteenth day of March
and September in each year, commencing with the March 15 or September 15 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, (1)
on any overdue payment of interest and (2) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 5.66%
or (ii) 2.00% over the rate of interest publicly announced by Wells Fargo Bank,
National Association from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Wells Fargo Bank, National Association in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of July 6, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement.


SCHEDULE 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


HUDSON PACIFIC PROPERTIES, L.P.




By: Hudson Pacific Properties, Inc.,
its general partner
By _________________________    
Its______________________    






1(b)-2

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO HUDSON REIT AND THE COMPANY


(See Attached)










SCHEDULE 4.4(a)(1)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL MARYLAND COUNSEL
TO HUDSON REIT AND THE COMPANY


(See Attached)








SCHEDULE 4.4(a)(2)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS


The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of such
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:


1.    The Issuer is a limited partnership in good standing under the laws of the
State of Maryland.


2.    Hudson REIT is a corporation in good standing under the laws of the State
of Maryland.


3.     The Agreement and the Notes being delivered on the date hereof constitute
the legal, valid and binding contracts of the Issuer enforceable against the
Issuer in accordance with their respective terms.


4.     The Parent Guaranty constitutes the legal, valid and binding contract of
Hudson REIT enforceable against Hudson REIT in accordance with its terms.
    
5.     The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939.


The opinion of Schiff Hardin LLP shall also state that the opinions of Latham &
Watkins
LLP and Venable LLP are satisfactory in scope and form to Schiff Hardin LLP and
that, in its opinion, the Purchasers are justified in relying thereon.


The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Issuer and Hudson REIT and upon representations of the Issuer and Hudson REIT
and the Purchasers delivered in connection with the issuance and sale of the
Notes.












SCHEDULE 4.4(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






DISCLOSURE MATERIALS


1.
Investor Presentation dated June 2016.

2.
Hudson Pacific Properties, Inc. Earthquake Insurance Summary (“HPP PML Executive
Summary 6-16-16”).

3.
11601 Wilshire Ground Lease Abstract.









SCHEDULE 5.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SUBSIDIARIES OF HUDSON REIT AND OWNERSHIP OF SUBSIDIARY STOCK


Part I: Subsidiaries of the Company and Ownership of Subsidiary Stock
(a) Ownership


Entity
Jurisdiction
Ownership
HCTD, LLC
Delaware
100% Hudson Pacific Services, Inc.
HFOP City Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Howard Street Associates LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 604 Arizona, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 275 Brannan, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 9300 Culver, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 6922 Hollywood, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 222 Kearny, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 901 Market, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1455 GP, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1455 Market, LP
Delaware
•
    55% Hudson Pacific Properties, L.P.
•
    100% Non-Economic GP Interest, Hudson 1455 GP, LLC
Hudson 1455 Market Street, LLC
Delaware
•
    100% Non-Director Voting Common and 65% Director Voting Preferred, Hudson
1455 Market, L.P.
•
    35% Director Voting Preferred, Hudson 1455 GP, LLC
Hudson 1861 Bundy, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 6040 Sunset, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 10900 Washington, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 10950 Washington, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 9300 Wilshire, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson OP Management, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Capital, LLC
California
100% Hudson Pacific Properties, L.P.
Hudson Del Amo Office, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson First Financial Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Pacific Services, Inc.
Maryland
100% Hudson Pacific Properties, L.P.



SCHEDULE 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Entity
Jurisdiction
Ownership
Hudson Media and Entertainment Management, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Rincon Center, LLC
Delaware
100% Rincon Center Commercial, LLC
Hudson Tierrasanta, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Rincon Center Commercial, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Sunset Bronson Entertainment Properties, LLC
Delaware
100% Sunset Studio Holdings, LLC
Sunset Bronson Services, LLC
Delaware
100% Hudson Pacific Services, Inc.
Sunset Gower Entertainment Properties, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Sunset Gower Services, LLC
Delaware
100% Hudson Pacific Services, Inc.
Sunset Studios Holdings, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Met Park North, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Combined/Hudson 9300 Culver, LLC
Delaware
92.5% Hudson 9300 Culver, LLC
Hudson JW, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson MC Partners, LLC
Delaware
65% Hudson JW, LLC
P1 Hudson MC, Partners, LLC
Delaware
100% Hudson MC Partners, LLC
P2 Hudson MC Partners, LLC
Delaware
100% Hudson MC Partners, LLC
Hudson 3402 Pico, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Element LA, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Northview, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 625 Second, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson First & King, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3401 Exposition, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Merrill Place, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 801 S. Broadway Participation, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 12655 Jefferson, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Palo Alto Square, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3400 Hillview Avenue, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Embarcadero Place, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Foothill Research Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Page Mill Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Clocktower Square, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3176 Porter Drive, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 2180 Sand Hill Road, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Towers at Shore Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.



S-5.4-2

--------------------------------------------------------------------------------





Entity
Jurisdiction
Ownership
Hudson Skyway Landing, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Shorebreeze, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 555 Twin Dolphin Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 333 Twin Dolphin Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Bayhill Office Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Peninsula Office Park, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Bay Park Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Metro Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson One Bay Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Concourse, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Gateway Place, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Metro Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1740 Technology, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Skyport Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Skyport Plaza Land, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Techmart Commerce Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Patrick Henry Drive, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Campus Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Campus Center Land, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 4th and Traction, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 405 Mateo, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1003 4th Place, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 11601 Wilshire, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3005 Democracy Way, LLC
Delaware
21.4% Hudson Pacific Properties, L.P.



(b) Relevant Agreements with respect to the Company’s Subsidiaries.
None.


S-5.4-3

--------------------------------------------------------------------------------





Part II: Company Affiliates other than Subsidiaries
None.
Part III: Directors and Senior Officers of the Company and Hudson REIT


Directors of Hudson REIT
Victor J. Coleman    
Theodore R. Antenucci    
Frank Cohen    
Richard B. Fried    
Jonathan M. Glaser    
Robert L. Harris II    
Mark D. Linehan    
Robert M. Moran, Jr.    
Michael B. Nash    
Barry A. Porter    


Officers of Hudson REIT


Name
Title
 
 
 
Victor J. Coleman
Chief Executive Officer and President
 
Mark T. Lammas
Chief Operating Officer, Chief Financial Officer and Treasurer
 
Kay L. Tidwell
General Counsel and Secretary
 
 
 
 
 



Directors of the Company
None.
Officers of the Company
None.






S-5.4-4

--------------------------------------------------------------------------------













S-5.4-5

--------------------------------------------------------------------------------






FINANCIAL STATEMENTS


1.
Annual Report for Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. on Form 10-K for the year ended December 31, 2010.

2.
Annual Report for Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. on Form 10-K for the year ended December 31, 2011.

3.
Annual Report for Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. on Form 10-K for the year ended December 31, 2012.

4.
Annual Report for Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. on Form 10-K for the year ended December 31, 2013.

5.
Annual Report for Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. on Form 10-K for the year ended December 31, 2014.

6.
Annual Report for Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. on Form 10-K for the year ended December 31, 2015.

7.
Quarterly Report for Hudson Pacific Properties, Inc. and Hudson Pacific
Properties, L.P. on Form 10-Q for the three months ended March 31, 2016.











SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






PROPERTIES; LIENS


Part I: List of Properties, Occupancy, Construction/Renovation Status, Eligible
and Unencumbered Pool Properties, Ground Leases,
(as of the Execution Date)


PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
Met Park North
1220 Howell Street, Seattle, WA 98101
(King County)
95.7%
Hudson Met Park North, LLC
 
 
N/A
Northview
20700 44th Avenue West, Lynwood, WA  98036
(Snohomish County)
87.7%
Hudson Northview, LLC
X
X
N/A
Merrill Place
411 First Avenue South, Seattle, WA  98104
(King County)
77.0%
Hudson Merrill Place, LLC
X
X
N/A
505 First Avenue South
505 First Avenue South, Seattle, WA 98104
(King County)
96.9%
Hudson First & King, LLC
X
X
N/A
83 King Street
83 South King Street, Seattle, WA, 98104
(King County)
86.4%
Hudson First & King, LLC
X
X
N/A
1455 Market Street
1455 Market Street, San Francisco, CA 94103
(San Francisco County)
96.4%
Hudson 1455 GP, LLC
Hudson 1455 Market, LP
Hudson 1455 Market, LLC
 
 
N/A
222 Kearny Street and
180 Sutter Street
220-222 Kearny Street, San Francisco, CA  94108 and 180 Sutter Street, San
Francisco, CA  94104
(San Francisco County )
84.4%
Hudson 222 Kearny, LLC
X
X
Expires 6/14/2054
(partial ground lease)
275 Brannan
275 Brannan Street, San Francisco, CA 94107
(San Francisco County)
100.0%
Hudson 275 Brannan, LLC
X
X
N/A
625 Second Street
625 Second Street, San Francisco, CA  94107
(San Francisco County)
73.8%
Hudson 625 Second, LLC
X
X
N/A
875 Howard Street
875 & 899 Howard Street, San Francisco, CA 94103
(San Francisco County)
99.0%
Howard Street Associates LLC
X
X
N/A



SCHEDULE 5.10(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
Rincon Center
101 Spear Street, San Francisco, CA 94105
(San Francisco County)
85.9%
Rincon Center Commercial, LLC
Hudson Rincon Center, LLC
 
 
N/A
Pinnacle I
3400 West Olive Avenue, Burbank, CA 91505
(Los Angeles County)
86.2%
Hudson JW, LLC
Hudson MC Partners, LLC
P1 Hudson MC Partners, LLC
 
 
N/A
Pinnacle II
3300 West Olive Avenue, Burbank, CA 91505
(Los Angeles County)
100.0%
Hudson JW, LLC
Hudson MC Partners, LLC
P2 Hudson MC Partners, LLC
 
 
N/A
6922 Hollywood Boulevard
6922 Hollywood Boulevard, Hollywood, CA  90028
(Los Angeles County)
86.1%
Hudson 6922 Hollywood, LLC
X
X
N/A
Technicolor Building
6040 & 6060 West Sunset Boulevard, Hollywood, CA  90028
(Los Angeles County)
100.0%
Hudson 6040 Sunset, LLC
X
X
N/A
Del Amo Office Building
3501 Sepulveda Boulevard, Torrance, CA 90505
(Los Angeles County)
100.0%
Hudson Del Amo Office, LLC
 
 
Expires 6/30/2049
3401 Exposition Boulevard
3401 Exposition Boulevard, Santa Monica, CA  90404
(Los Angeles County)
100.0%
Hudson 3401 Exposition, LLC
X
X
N/A
10900 Washington
10900 Washington Boulevard, Culver City, CA 90232
(Los Angeles County)
100.0%
Hudson 10900 Washington, LLC
X
X
N/A
10950 Washington
10950 West Washington Boulevard, Culver City, CA 90232
(Los Angeles County)
100.0%
Hudson 10950 Washington, LLC
 
 
N/A



S-5.10(a)-2

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
604 Arizona Avenue
604 Arizona Avenue, Santa Monica, CA  90401 (Los Angeles County)
100.0%
Hudson 604 Arizona, LLC
X
X
N/A
9300 Wilshire
9300 Wilshire Boulevard, Beverly Hills, CA 90212
(Los Angeles County)
89.3%
Hudson 9300 Wilshire, LLC
 
 
Expires 8/14/2032
3400 Hillview
3400 Hillview Avenue, Palo Alto, CA 94304 (Santa Clara County)
100.0%
Hudson 3400 Hillview Avenue, LLC
X
X
Expires 10/31/2040
Clocktower Square
600, 620, 630 & 660 Hansen Way, Palo Alto, CA 94304
(Santa Clara County)
96.9%
Hudson Clocktower Square, LLC
X
X
Expires 9/26/2056
Foothill Research Center
4001, 4005, 4009 & 4015 Miranda Avenue, Palo Alto, CA 94304
(Santa Clara County)
100.0%
Hudson Foothill Research Center, LLC
X
X
Expires 6/30/2039
Lockheed
3176 Porter Drive, Palo Alto, CA 94304
(Santa Clara County)
100.0%
Hudson 3176 Porter Drive, LLC
X
X
Expires 7/31/2040
2180 Sand Hill Road
2180 Sand Hill Road, Menlo Park, CA 94025
(San Mateo County)
97.2%
Hudson 2180 Sand Hill Road, LLC
X
X
N/A
Embarcadero Place
2100, 2200, 2300 & 2400 Geng Road, Palo Alto, CA 94303
(Santa Clara County)
98.8%
Hudson Embarcadero Place, LLC
X
X
N/A
Towers at Shore Center
201, 203 & 205 Redwood Shores Parkway, Redwood City, CA 94065
(San Mateo County)
89.7%
Hudson Towers at Shore Center, LLC
X
X
N/A
Skyway Landing
955, 959 & 999 Skyway Road, San Carlos, CA 94070
(San Mateo County)
92.7%
Hudson Skyway Landing, LLC
X
X
N/A
901 Market Street
901 Market Street, San Francisco, CA 94103 (San Francisco County)
100.0%
Hudson 901 Market Street, LLC
X
X
N/A
1740 Technology


1740 Technology Drive, San Jose, CA 95112
(Santa Clara County)
99.1%
Hudson 1740 Technology, LLC
X
X
N/A



S-5.10(a)-3

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
The Concourse
224 & 226 Airport Parkway and 1731, 1735, 1741, 1745, 1757 & 1759 Technology
Drive, San Jose, CA 95110
(Santa Clara County)
94.7%
Hudson Concourse, LLC
X
X
N/A
Skyport Plaza


1602, 1650, 1652 & 1700 Technology Drive and 50 & 90 Skyport Drive, San Jose, CA
95112
(Santa Clara County)
98.7%
Hudson Skyport Plaza, LLC
X
X
N/A
Campus Center (Office)
115, 135 & 155 North McCarthy Boulevard, Milpitas, CA 95035
(Santa Clara County)
100.0%
Hudson Campus Center, LLC
X
X
N/A
Element LA
12333 Olympic Boulevard and 1861, 1901, 1925 & 1933 South Bundy Drive, Los
Angeles, CA 90025
(Los Angeles County)
100.0%
Hudson Element LA, LLC
Hudson 1861 Bundy, LLC
 
 
N/A
Metro Center
919, 939, 977 & 989 East Hillsdale Boulevard and 950 Tower Lane, Foster City, CA
94404
(San Mateo County)
57.5%
Hudson Metro Center, LLC
X
X
Expires 4/29/2054
Page Mill Center
1500, 1510, 1520 & 1530 Page Mill Road, Palo Alto, CA 94304
(Santa Clara County)
87.2%
Hudson Page Mill Center, LLC
X
X
Expires 11/30/2041
Palo Alto Square
3000 El Camino Real, Palo Alto, CA 94306
(Santa Clara County)
86.6%
Hudson Palo Alto Square, LLC
X
X
Expires 3/15/2045
333 Twin Dolphin Plaza
333 Twin Dolphin Plaza, Redwood City, CA 94065
(San Mateo County)
73.3%
Hudson 333 Twin Dolphin Plaza, LLC
X
X
N/A
555 Twin Dolphin Plaza
555 Twin Dolphin Plaza, Redwood City, CA 94065
(San Mateo County)
89.7%
Hudson 555 Twin Dolphin Plaza
X
X
N/A



S-5.10(a)-4

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
Shorebreeze
255 & 275 Shoreline Drive, Redwood City, CA 94065
(San Mateo County)
70.8%
Hudson Shorebreeze, LLC
X
X
N/A
Gateway Office
2001, 2005, 2033, 2045, 2055, 2077 & 2099 Gateway Place, San Jose, CA 95110
(Santa Clara County)
83.8%
Hudson Gateway Place, LLC
X
X
N/A
Metro Plaza
25, 101 & 181 Metro Drive, San Jose, CA 95110
(Santa Clara County)
82.6%
Hudson Metro Plaza, LLC
X
X
N/A
Peninsula Office Park
2600, 2655, 2755, 2800, 2929, 2955 & 2988 Campus Drive, San Mateo, CA 94403
(San Mateo County)
81.6%
Hudson Peninsula Office Park, LLC
X
X
N/A
Techmart Commerce Center
5201 Great America Parkway, Santa Clara, CA 95054
(Santa Clara County)
78.6%
Hudson Techmart Commerce Center, LLC
X
X
Expires 5/31/2053
Sunset Gower Studios
1438 N. Gower Street, Hollywood, CA 90028
6050 Sunset Boulevard, Hollywood, CA 90028
(Los Angeles County)
82.1%
Sunset Gower Entertainment Properties, LLC
 
 
Expires 3/31/2060 (partial ground lease)
Sunset Bronson Studios
5800 Sunset Boulevard., Hollywood, CA 90028
(Los Angeles County)
80.6%
Sunset Studios Holdings, LLC
Sunset Bronson Entertainment Properties, LLC
 
 
N/A
REDEVELOPMENT
Merrill Place Theatre Building (Renovation Property)
95 South Jackson Street, Seattle, WA 98104
(King County)
0%
Hudson Merrill Place, LLC
X
X
N/A



S-5.10(a)-5

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
875 Howard Street (1st Floor) (Renovation Property)
875 & 899 Howard Street, San Francisco, CA 94103
(San Francisco County)
0%
Howard Street Associates LLC
X
X
N/A
12655 Jefferson Boulevard (Renovation Property)
12655 Jefferson Boulevard, Los Angeles, CA 90066
(Los Angeles County)
0%
Hudson 12655 Jefferson, LLC
X
X
N/A
3402 Pico Boulevard - Existing Office (Renovation Property)
3402 Pico Boulevard, Santa Monica, CA 90405
(Los Angeles County)
0%
Hudson 3402 Pico, LLC
X
X
N/A
4th & Traction (Renovation Property)
963 East 4th Street, Los Angeles, CA 90013
(Los Angeles County)
0.0%
Hudson 4th & Traction, LLC
X
X
N/A
1003 4th Place (Renovation Property)
1003 East 4th Place, Los Angeles, CA 90013
(Los Angeles County)
0.0%
Hudson 1003 4th Place, LLC
X
X
N/A
405 Mateo (Renovation Property)
405 Mateo, Los Angeles, CA 90013
(Los Angeles County)
0%
Hudson 405 Mateo, LLC
X
X
N/A
DEVELOPMENT
Merrill Place - 450 Alaskan Way (Construction-in-Progress)
450 Alaskan Way, Seattle, WA 98104
(King County)
0%
Hudson Merrill Place, LLC
 
 
N/A



S-5.10(a)-6

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
ICON (Construction-in- Progress)
5800 Sunset Boulevard, Hollywood, CA 90028 (Los Angeles County)
0%
Sunset Bronson Entertainment Properties, LLC
 
 
N/A
LAND PROPERTIES
Skyport Plaza - Land
1602, 1650, 1652 & 1700 Technology Drive and 50 & 90 Skyport Drive, San Jose, CA
95112
(Santa Clara County)
0%
Hudson Skyport Plaza Land, LLC
 
 
N/A
Campus Center - Land
115, 135 & 155 North McCarthy Boulevard, Milpitas, CA 95035
(Santa Clara County)
0%
Hudson Campus Center Land, LLC
 
 
N/A
Sunset Bronson – Lot A
5800 Sunset Boulevard, Hollywood, CA 90028
(Los Angeles County)
0%
Sunset Studios Holdings, LLC
Sunset Bronson Entertainment Properties, LLC
 
 
N/A
Sunset Bronson -Lot D
5800 Sunset Boulevard, Hollywood, CA 90028
(Los Angeles County)
0%
Sunset Studios Holdings, LLC
Sunset Bronson Entertainment Properties, LLC
 
 
N/A
Sunset Gower - Redevelopment
1438 N. Gower Street, Hollywood, CA 90028
6050 Sunset Boulevard, Hollywood, CA 90028
(Los Angeles County)
0%
Sunset Gower Entertainment Properties, LLC
 
 
N/A
Element LA
12333 Olympic Boulevard and 1861, 1901, 1925 & 1933 South Bundy Drive, Los
Angeles, CA 90025
(Los Angeles County)
0%
Hudson Element LA, LLC
Hudson 1861 Bundy, LLC
 
 
N/A



S-5.10(a)-7

--------------------------------------------------------------------------------







PROPERTY NAME
ADDRESS
PERCENT
OCCUPIED
FEE AND/OR LEASEHOLD OWNER
ELIGIBLE PROPERTY
UNENCUMBERED POOL PROPERTY
GROUND LEASE
3402 Pico Boulevard – Future Office
3402 Pico Boulevard, Santa Monica, CA 90405
(Los Angeles County)
0%
Hudson 3402 Pico, LLC
 
 
N/A
3402 Pico Boulevard – Residential
3402 Pico Boulevard, Santa Monica, CA 90405
(Los Angeles County)
0%
Hudson 3402 Pico, LLC
 
 
N/A









S-5.10(a)-8

--------------------------------------------------------------------------------






EXISTING INDEBTEDNESS


(As of the March 31, 2016)
Obligation
Collateral
Outstanding Balance
Guarantees
Obligor
Obligee or Agent of Obligee
Second Amended and Restated Credit Agreement dated as of March 31, 2015, among
the Company, various financial institutions and Wells Fargo Bank, National
Association, as administrative agent.
None.
$50,000,000
of Revolving Loan
$900,000,000
of Term Loan
Guaranty by Hudson REIT.
Hudson Pacific Properties, L.P.
Wells Fargo Bank
Term Loan Credit Agreement dated as of November 17, 2015, among the Company,
various financial institutions and Wells Fargo Bank, National Association, as
administrative agent.
None
$0
Payment and Performance Guaranty by Hudson REIT.
Hudson Pacific Properties, L.P.
Wells Fargo Bank
Series A Notes – 4.35% Interest
None
$110,000,000
Parent Guaranty by Hudson REIT.
Hudson Pacific Properties, L.P.
MetLife, HIMCO, USAA, Pacific Life, American Family
Series B Notes – 4.69% Interest
None
$259,000,000
Parent Guaranty by Hudson REIT.
Hudson Pacific Properties, L.P.
MetLife, USAA, Pacific Life, American Family, New York Life
Series C Notes – 4.79% Interest
None
$56,000,000
Parent Guaranty by Hudson REIT.
Hudson Pacific Properties, L.P.
MetLife, HIMCO
Mortgage loan secured by Sunset Gower Entertainment Properties, LLC and Sunset
Bronson Entertainment Properties, LLC
Sunset Gower
1438 N. Gower Street
Hollywood, CA 90028
(Los Angeles County)


Sunset Bronson
5800 Sunset Blvd.
Hollywood, CA 90028
(Los Angeles County)
$115,001,000
Partial Payment & Carve-Out Guaranty.
Sunset Gower Entertainment Properties, LLC and Sunset Bronson Entertainment
Properties, LLC
Wells Fargo Bank



SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Obligation
Collateral
Outstanding Balance
Guarantees
Obligor
Obligee or Agent of Obligee
Mortgage loan secured by Hudson Rincon Center, LLC
121 Spear Street
San Francisco, CA 94105
(San Francisco County)
$101,836,000
Transfer Tax Indemnity Letter.
Hudson Rincon Center, LLC
PNC Bank/Midland Loan
Mortgage loan secured by Hudson 901 Market, LLC
901 Market Street
San Francisco, CA 94103
(San Francisco County)
$30,000,000
Partial Payment & Completion Guarantee
Hudson 901 Market Street, LLC
Wells Fargo Bank
Mortgage loan secured by Hudson 10950 Washington, LLC
10912 & 10950 West Washington Blvd.
Culver City, CA 90232
(Los Angeles County)
$28,288,000
None.
Hudson 10950 Washington, LLC
Wells Fargo Bank
Mortgage loan secured by P1 Hudson MC Partners, LLC (Pinnacle I)
3400 West Olive Avenue
Burbank CA 91505
(Los Angeles County)
$129,000,000
None.
P1 Hudson MC Partners, LLC
Wells Fargo Bank
Mortgage loan secured by P2 Hudson MC Partners, LLC (Pinnacle II)
3300 West Olive Avenue
Burbank, CA 91505
(Los Angeles County)
$85,914,000
Guaranty by Hudson MC Partners, LLC
P2 Hudson MC Partners, LLC
Wells Fargo Bank
Mortgage loan secured by Hudson Met Park North, LLC
1220 Howell Street
Seattle, WA 98101
(King County)
$64,500,000
None.
Hudson Met Park North, LLC
Union Bank
Mortgage loan secured by Hudson Element LA, LLC
1861, 1901, 1925 & 1933 South Bundy Drive
12333 W. Olympic Blvd.
Los Angeles, California 90025
$168,000,000
None.
Hudson Element LA, LLC
Berkeley







S-5.15-2

--------------------------------------------------------------------------------






INFORMATION RELATING TO PURCHASERS
 
Name and Address of Purchaser
Principal Amount of
Notes to be Purchased
 
[NAME OF PURCHASER]
$
(1)
All payments by wire transfer of immediately available funds to: 

 
with sufficient information to identify the source and application of such
funds.
 
(2)
All notices of payments and written confirmations of such wire transfers:
 
(3)
E-mail address for Electronic Delivery:
 

(4) All other communications:




SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






FORM OF PARENT GUARANTY








EXHIBIT PG
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






FORM OF SUBSIDIARY GUARANTY








































































47891-0000
CH2\18361350.9


EXHIBIT SG
(to Note Purchase Agreement)